Exhibit 10.1

 

 

WEST TEXAS RESOURCES, INC.

5729 Lebanon Road, Suite 144

Frisco, Texas 75034

April 15, 2014

EnTek Partners, LLC

770 South Post Oak Lane, Suite 600

Houston, Texas 77056

 

Re:Sale of Properties
Port Hudson Field, East Baton Rouge Parish; Louisiana;
West Cameron 225, Offshore Cameron Parish, Louisiana, GOM OCS-G-0900 (“WC225”)



 

Dear Sirs:

 

As discussed in previous conversations and correspondence between WEST TEXAS
RESOURCES, INC. (“WTXR”) and ENTEK PARTNERS, LLC (“ENTEK”), ENTEK has agreed to
purchase certain oil and gas properties and interests from WTXR. Specifically,
ENTEK has agreed to acquire (a) an undivided 3.1956% of 8/8ths working interest
(being equivalent to a 2.4926% net revenue interest) out of the interests owned
by WTXR in certain producing oil and gas leases known as the Port Hudson Field
in East Baton Rouge Parish, Louisiana (the “Port Hudson Property”); and (b) a
graduated Net Profits Interest (as such term is more specifically defined in the
attached Exhibit B-2) in the leasehold interests owned by WTXR in that certain
Federal Offshore Lease Number OCS G-0900 known as WC225 (the “WC225 NPI”) (which
leases and interests, together with their attendant wells and production assets,
and related contract and other rights are collectively referred to herein as the
“Properties”, or each as a “Property” and are more particularly described on
Exhibit A hereto). By execution of this letter agreement (the “Agreement”), the
parties are formalizing their agreement to the above described transaction, upon
the following terms and conditions:

 

1.Purchase Price: ENTEK agrees to pay or advance on behalf of WTXR the total sum
of $565,000 in consideration for the conveyance by WTXR of the above described
interests in the Properties as follows: (a) $290,000 at closing on account of
the acquisition of the leasehold interests in the Port Hudson Property less a
credit for any monies received by WXTR for hydrocarbon production after the
January 1, 2014 effective date; and (b) payment of WTXR’s proportionate share of
the cost of the D-1 well dual recompletion of up to (i) a maximum of $275,000,
or (ii) such greater amount as provided for in the attached Exhibit B2 Section
1, within 20 days of the presentation of the WC225 D-1 Recompletion AFE Amount.

 

2.WC225 Collateral: Failure of ENTEK to timely pay WTXR’s share of the invoice
for the WC225 D-1 Recompletion AFE Amount as stipulated in Section 1 above,
except as otherwise provided for in the attached Exhibit B-2 Section 1, will
result in forfeiture of its participation interest in the Port Hudson Property
and in the WC225 NPI. ENTEK agrees that in such event it will sell its interest
in both Properties back to WTXR for $1.00 when presented with an Assignment and
Bill of Sale and an Assignment of Net Profits Interest by WTXR as Buyer and
ENTEK as Seller and otherwise in the same form as that attached hereto as
Exhibits B-1 and B-2.

 

1

 

 

3.Effective Date and Time: The Effective Date and Time for the conveyance of the
interests in the Port Hudson Property shall be 7:00 a.m., Central Daylight Time,
January 1, 2014 ("Effective Time") and, in the case of the WC225 NPI, the first
day of the month immediately following the payment of the WC225 D-1 Recompletion
AFE Amount.

 

4.Closing Date: Closing for the initial conveyance of the subject interests in
the Properties shall take place on or before April 15, 2014 (the “Closing
Date”).

 

5.Future Operations: Pursuant to the terms of the joint operating agreement
governing the Port Hudson Property, ENTEK shall have the right and obligation to
participate proportionately in all future operations related to that Property.
Under the terms of the Net Profits Interest ENTEK will benefit from the future
operations on the West Cameron 225 Lease from and after its Effective Time, but
will not become a party to the joint operating agreement governing this
Property.

 

6.Definitive Conveyance Documents: WTXR shall execute and deliver at Closing (i)
the Assignment and Bill of Sale for the interest in the Port Hudson Property, in
the form attached as Exhibit B-1 hereto, and (ii) the WC225 Net Profits Interest
Conveyance, in the form attached as Exhibit B-2 hereto.

 

7.Liens and Encumbrances: The Properties to be assigned to ENTEK shall be free
and clear of all liens and encumbrances.

 

8.Warranty of Title: WTXR makes no warranty of any kind, expressed or implied,
except as to parties claiming or to claim by, through or under WTXR, but not
otherwise.

 

9.Title Review; Records Research: Following execution of this Agreement and
through the Closing Date, ENTEK shall be entitled to review and photocopy all
title material relating to the Properties in the possession of WTXR. In addition
to the review of title, and in order to facilitate ENTEK's due diligence work
with respect to the Properties, WTXR shall permit ENTEK's representatives access
to all accounting, engineering, geological, geophysical and other records,
books, contracts relating to the Properties.

 

10.Facilities Inspection: Following execution of this Agreement and through the
Closing Date, ENTEK, at its sole risk and expense, shall complete any and all
inspections and its "As Is" approval of all equipment and facilities
attributable to or owned or used in connection with the Properties, to confirm
for itself that the Properties are in reasonable operating condition consistent
with oil and gas industry standards.

 

11.Governing Law: The construction and interpretation of this letter agreement
shall be governed by the laws of the State of Texas without reference to the
conflict of laws provisions thereof.

 

12.Allocation of Liability and Expenses: Each party shall pay and discharge all
liabilities, obligations and expenses incurred by such party or on such party's
behalf in connection with the preparation, authorization, execution and
performance of this Agreement and the Assignment and Bill of Sale and Net
Profits Conveyance, including without limitation all fees and expenses of
agents, representatives, counsel, accountants, and auditors retained by such
party, as well as all amounts payable with respect to any claim for brokerage,
finder's fees or other commissions based in any way on any agreements,
arrangements, or understandings made by such party.

 

2

 



 

13.Post Effective Time Assumption of Liabilities: ENTEK shall assume its
proportionate share of the responsibility and liability, and does hereby
indemnify and hold WTXR and PHV harmless as to the conveyed interests in the
Properties acquired herein, arising from the ownership or operation of the
Properties after the Effective Time.

14.Confidentiality: This letter and its contents are confidential and shall not
be disclosed to any third party by either party hereto, other than to (a)
administrative agencies to which such disclosure is required by law, contract or
administrative regulation, and (b) personnel, agents, or representatives as each
party believes are necessary in good faith for completing the transactions
represented by this Agreement.

 

 

 



 

Very truly yours,

 

WEST TEXAS RESOURCES, INC.

      /s/ Stephen E. Jones, President   Stephen E. Jones, President

 







 

Agreed to and accepted

This 15th day of April, 2014

 

ENTEK PARTNERS, LLC

 

/s/ Robert B. Ruston, Jr. 

Robert B. Ruston, Jr., Manager

 

3

 

 

EXHIBIT A

Schedule of Properties

 

Attached to and made a part of that certain Agreement between WEST TEXAS
RESOURCES, INC. and ENTEK PARTNERS, LLC

dated April 15, 2014

 

1. PORT HUDSON FIELD PROPERTIES

 

The Interests referred to in this Assignment, Bill of Sale and Conveyance
describe forty four and one thousand and six ten thousandths percent (44.1006%)
of Assignor's right, title and interest in and to the following:

 

A.

 

Working Interest Net Revenue Interest Wells: To be Conveyed To be Conveyed
Pennington Oil Company, et al #1 3.1956% 2.4926% Pennington Oil Company, et al
#2 3.1956% 2.4926%

 

Lease:

 



Oil, Gas and Mineral Lease dated April 15, 2003 by and between Pennington Oil
Company, Paula Pennington de la Bretonne, Claude Pennington, III, and Daryl B.
Pennington, Sr., Lessors, and Brian Seamster, Inc., Lessee, covering Section 46,
Township 5 South, Range 2 West, East Baton Rouge Parish, Louisiana and recorded
in the Official Records of the East Baton Rouge Parish Clerk of Court Original
614, Bundle 11487.

 

B.

Wells:

 



Working Interest Net Revenue Interest Wells: To be Conveyed To be Conveyed U WX
RB SUA; Pennington #3 3.1956% 2.4926%

 

(Created by Order No. 1027-C-5 for the Office of Conservation, dated effective
February 16, 2006, a plat of which was recorded in the Official Records of the
East Baton Rouge Parish Clerk of Court at Original 899, Bundle 11834.)

 

Leases:

 

Oil, Gas and Mineral Lease dated September 1, 2004 by and between Reid Rushing
and Becky W. Rushing, Lessors, and Brian Seamster, Inc., Lessee, and recorded in
the Official Records of the East Baton Rouge Parish Clerk of Court at Original
402, Bundle 11718.

 

4

 

 



Oil, Gas and Mineral Lease dated September 1, 2004 by and between Vicki J.
Netterville, Lessor, and Brian Seamster, Inc., Lessee, and recorded in the
Official Records of the East Baton Rouge Parish Clerk of Court at Original 399,
Bundle 11718.

 



Oil, Gas and Mineral Lease dated September 1, 2004 by and between Riverbank
Investments, Inc., et al, Lessors, and Brian Seamster, Inc., Lessee, and
recorded in the Official Records of the East Baton Rouge Parish Clerk of Court
at Original 679, Bundle 11655.

 

Oil, Gas and Mineral Lease dated December 2, 2004 by and between Riverbank
Investments, Inc., et al, Lessors, and Brian Seamster, Inc., Lessee, but insofar
and only insofar as that acreage within the U WX RB SUA created by Order No.
1027-C-5 for the Office of Conservation, dated effective February 16, 2006, and
recorded in the Official Records of the East Baton Rouge Parish Clerk of Court
at Original 986, Bundle 11747.

 

Oil, Gas and Mineral Lease dated May 1, 2004 by and between Pennington Oil
Company, et al, Lessors, and Brian Seamster, Inc., Lessee, but insofar and only
insofar as that easternmost 36% of said lease, or the easternmost 52.5 acres,
more or less (including but not limited to all acreage within the U WX RB SUA),
and recorded in the Official Records of the East Baton Rouge Parish Clerk of
Court at Original 242, Bundle 11664.

 

Area of Mutual Interest:

 

Created under that certain Letter Agreement dated November 15, 2004, titled,
Cooper Bayou Prospect, between BSN Exploration, Flash Gas & Oil Southwest Inc.,
Oden & Associates LLC, PHV, and Roxana Oil Company.

 

C.

 

Including, without limitation, a proportionate interest in all of Assignor's
right, title and interest in and to the leases and wells described above; all
lease/well equipment and personal property associated therewith; all oil, gas
and associated hydrocarbons produced, saved and marketed from the above
described leases after the Effective Date and all lands and leases pooled
therewith; all contracts and agreements, including but not limited to that
certain Exploration Agreement effective January 1, 2004 between BSN Exploration,
Flash Gas & Oil Southwest Inc., Oden & Associates LLC, PHV, and Roxana Oil
Company, of every kind and character affecting or relating to the Properties
and, a proportionate interest in Assignor’s right, title, interest, estate
privileges, remedies, rents, benefits, and revenues inuring to or under the
leases, contracts and agreements or pursuant to laws, orders, rules and
regulations governing the Properties after the Effective Time.

 

 

2. WEST CAMERON 225 PROPERTIES

 

See Schedule A to Exhibit B-2 (the “West Cameron 225 Division Order Letter dated
11/21/13)



5

 

 

EXHIBIT B-1

 

Form of Assignment

Attached to and made a part of that certain Letter Agreement between WEST TEXAS
RESOURCES, INC. and ENTEK PARTNERS, LLC

dated April 15, 2014

 

STATE OF LOUISIANA

 

PARISH OF EAST BATON ROUGE

 

 

ASSIGNMENT, BILL OF SALE AND CONVEYANCE

 

THIS ASSIGNMENT, BILL OF SALE AND CONVEYANCE (“Assignment”), dated April 15,
2014, but effective as of January 1, 2014 at 7:00 a.m. local time (“Effective
Time”), from WEST TEXAS RESOURCES, INC. a Nevada corporation whose address is
5729 Lebanon Road, Suite 144, Frisco, Texas 75034 (“Assignor”) to ENTEK
PARTNERS, LLC, a Texas limited liability company whose address is 770 South Post
Oak Lane, Suite 600, Houston, TX 77056 (Assignee”).

 

FOR $100.00 and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Assignor, Assignor hereby
transfers, grants, conveys and assigns to Assignee forty four and one thousand
and six ten thousandths percent (44.1006%) of Assignor’s right, title and
interest in and to the following (all of which are herein called the
“Interests”) which equates to 3.1956% (of 8/8ths) Working Interest and 2.4926%
(of 8/8ths) Net Revenue Interest in the Interests, subject to the reservations
set forth below:

 

1. The oil and gas well(s) located on the lease(s) described on Schedule “A”,
attached hereto (“Leases”), said well(s) being referred to herein as “Wells”,
together with all equipment and machinery associated therewith;

 

2. The leasehold estate created by the Leases, licenses, permits and other
agreements associated with the Leases;

 

3. The property and rights incident to the Wells, and the Leases, including, to
the extent transferable, all agreements, surface leases, gas gathering
contracts, salt water disposal leases and wells, equipment leases, permits,
gathering lines, rights-of-way, easements, licenses and all other agreements
directly relating thereto; and

 

4. The personal property, fixtures and improvements as of the Effective Time
appurtenant to the Wells, or the Leases or used or obtained in connection with
the operation of the Wells, or the Leases.

 

TO HAVE AND TO HOLD the Interests unto Assignee and its successors and assigns
forever; provided, however, that THE INTERESTS ARE TRANSFERRED AS IS, WHERE IS
AND THIS ASSIGNMENT IS MADE WITHOUT WARRANTY OF ANY KIND WHETHER EXPRESSED,
IMPLIED OR STATUTORY; EXCEPT AS TO PARTIES CLAIMING OR TO CLAIM BY, THROUGH OR
UNDER ASSIGNOR, and provided the Interests are assigned to Assignee free and
clear of all liens and mortgages created by, through or under Assignor.

 



6

 

 

Assignee assumes it’s proportionate share of responsibility and liability, and
does hereby indemnify and hold Assignor harmless from all liability arising from
the ownership or operation of the Interests herein conveyed from and after the
Effective Time.

 

The parties to this Assignment agree that to the extent required to be
operative, the disclaimers of certain warranties contained in this Assignment
are “conspicuous” disclaimers for the purposes of any applicable law, rule or
order. THE INTERESTS ARE ASSIGNED TO ASSIGNEE WITHOUT WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, EXCEPT AS TO PARTIES CLAIMING OR TO CLAIM BY,
THROUGH OR UNDER ASSIGNOR BUT NOT OTHERWISE. WITHOUT LIMITATION OF THE
GENERALITY OF THE IMMEDIATELY PRECEDING SENTENCE, ASSIGNOR EXPRESSLY DISCLAIMS
AND NEGATES AS TO PERSONAL PROPERTY AND FIXTURES (a) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, AND (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS. ASSIGNOR ALSO EXPRESSLY DISCLAIMS AND NEGATES
ANY IMPLIED OR EXPRESS WARRANTY AS TO THE COMPLETENESS AND ACCURACY OF ANY OF
THE INFORMATION FURNISHED WITH RESPECT TO THE EXISTENCE OR EXTENT OF RESERVES OR
THE VALUE OF THE INTERESTS BASED THEREON OR THE CONDITION OR STATE OF REPAIR OF
ANY OF THE INTERESTS (IT BEING UNDERSTOOD THAT ALL RESERVE ESTIMATES ON WHICH
ASSIGNEE HAS RELIED OR IS RELYING HAVE BEEN DERIVED BY INDIVIDUAL EVALUATION OF
ASSIGNEE) OR AS TO THE PRICES THAT ASSIGNEE WILL BE ENTITLED TO RECEIVE FROM
PRODUCTION OF OIL, GAS OR OTHER SUBSTANCES FROM THE INTERESTS.

 

This Assignment, Conveyance and Bill of Sale shall be further subject to the
terms and conditions of that certain Letter Agreement between Assignor and
Assignee dated April 15, 2014.

 

This Assignment shall bind and inure to the benefit of Assignor and Assignee and
their respective successors and assigns.

 

EXECUTED this 15th day of April, 2014 to be effective for all purposes as of the
Effective Time.

 



WITNESS   WEST TEXAS RESOURCES, INC.        
By:__________________________________         Stephen E. Jones, President      
      WITNESS:   ENTEK PARTNERS, LLC        
By:___________________________________            Robert B. Rustin, Jr., ManageR
       



 



 



7

 

 



STATE OF TEXAS

COUNTY OF

 

Before me, the undersigned authority, on this day personally appeared Stephen E.
Jones known to me to be the person whose name is subscribed to the foregoing
instrument and acknowledged to me that he executed the same as President of West
Texas Resources, Inc., a Nevada corporation, and acknowledged to me that he
executed the same, on behalf of said corporation, for the purposes and
consideration therein expressed and in the capacity therein stated.

 

Given under my hand and seal of office this________ day of_________ , 2014.

 

 

My commission expires:         Notary Public in and for _____     County, State
of Texas            



 

 

STATE OF TEXAS

COUNTY OF

 



Before me, the undersigned authority, on this day personally appeared Robert B.
Ruston, Jr. known to me to be the person whose name is subscribed to the
foregoing instrument as Manager of ENTEK PARTNERS, LLC, a Texas limited
liability company, and acknowledged to me that he executed the same, on behalf
of said company, for the purposes and consideration therein expressed and in the
capacity therein stated.

 

Given under my hand and seal of office this 15th day of April, 2014.

 



My commission expires:         Notary Public in and for _____     County, State
of Texas            

 

 

 



8

 

SCHEDULE A to EXHIBIT B-1

Schedule of Properties

 

 

Attached to and made a part of that certain Agreement between WEST TEXAS
RESOURCES, INC. and ENTEK PARTNERS, LLC

dated April 15, 2014

1. PORT HUDSON FIELD PROPERTIES

 

The Interests referred to in this Assignment, Bill of Sale and Conveyance
describe forty four and one thousand and six ten thousandths percent (44.1006%)
of Assignor's right, title and interest in and to the following:

 

A.

 

Wells:

 



  Working Interest Net Revenue Interest   To be Conveyed To be Conveyed
Pennington Oil Company, et al #1 3.1956% 2.4926% Pennington Oil Company, et al
#2 3.1956%  2.4926%

 





 

Lease:

 



Oil, Gas and Mineral Lease dated April 15, 2003 by and between Pennington Oil
Company, Paula Pennington de la Bretonne, Claude Pennington, III, and Daryl B.
Pennington, Sr., Lessors, and Brian Seamster, Inc., Lessee, covering Section 46,
Township 5 South, Range 2 West, East Baton Rouge Parish, Louisiana and recorded
in the Official Records of the East Baton Rouge Parish Clerk of Court Original
614, Bundle 11487.

 

B.

 

 

 

  Working Interest Net Revenue Interest   To be Conveyed To be Conveyed U WX RB
SUA; Pennington #3 3.1956% 2.4926%





(Created by Order No. 1027-C-5 for the Office of Conservation, dated effective
February 16, 2006, a plat of which was recorded in the Official Records of the
East Baton Rouge Parish Clerk of Court at Original 899, Bundle 11834.)

 

Leases:

 

Oil, Gas and Mineral Lease dated September 1, 2004 by and between Reid Rushing
and Becky W. Rushing, Lessors, and Brian Seamster, Inc., Lessee, and recorded in
the Official Records of the East Baton Rouge Parish Clerk of Court at Original
402, Bundle 11718.

 

9

 

 



Oil, Gas and Mineral Lease dated September 1, 2004 by and between Vicki J.
Netterville, Lessor, and Brian Seamster, Inc., Lessee, and recorded in the
Official Records of the East Baton Rouge Parish Clerk of Court at Original 399,
Bundle 11718.

 

Oil, Gas and Mineral Lease dated September 1, 2004 by and between Riverbank
Investments, Inc., et al, Lessors, and Brian Seamster, Inc., Lessee, and
recorded in the Official Records of the East Baton Rouge Parish Clerk of Court
at Original 679, Bundle 11655.

 

Oil, Gas and Mineral Lease dated December 2, 2004 by and between Riverbank
Investments, Inc., et al, Lessors, and Brian Seamster, Inc., Lessee, but insofar
and only insofar as that acreage within the U WX RB SUA created by Order No.
1027-C-5 for the Office of Conservation, dated effective February 16, 2006, and
recorded in the Official Records of the East Baton Rouge Parish Clerk of Court
at Original 986, Bundle 11747.

 

Oil, Gas and Mineral Lease dated May 1, 2004 by and between Pennington Oil
Company, et al, Lessors, and Brian Seamster, Inc., Lessee, but insofar and only
insofar as that easternmost 36% of said lease, or the easternmost 52.5 acres,
more or less (including but not limited to all acreage within the U WX RB SUA),
and recorded in the Official Records of the East Baton Rouge Parish Clerk of
Court at Original 242, Bundle 11664.

 

Area of Mutual Interest:



Created under that certain Letter Agreement dated November 15, 2004, titled,
Cooper Bayou Prospect, between BSN Exploration, Flash Gas & Oil Southwest Inc.,
Oden & Associates LLC, PHV, and Roxana Oil Company.

 

C.

 

Including, without limitation, a proportionate interest in all of Assignor's
right, title and interest in and to the leases and wells described above; all
lease/well equipment and personal property associated therewith; all oil, gas
and associated hydrocarbons produced, saved and marketed from the above
described leases after the Effective Date and all lands and leases pooled
therewith; all contracts and agreements, including but not limited to that
certain Exploration Agreement effective January 1, 2004 between BSN Exploration,
Flash Gas & Oil Southwest Inc., Oden & Associates LLC, PHV, and Roxana Oil
Company, of every kind and character affecting or relating to the Properties
and, a proportionate interest in Assignor’s right, title, interest, estate
privileges, remedies, rents, benefits, and revenues inuring to or under the
leases, contracts and agreements or pursuant to laws, orders, rules and
regulations governing the Properties after the Effective Time.

10

 

EXHIBIT B-2

Form of Net Profits Interest Conveyance

 

Attached to and made a part of that certain Letter Agreement between WEST TEXAS
RESOURCES, INC. and ENTEK PARTNERS, LLC

dated April 15, 2014

 

STATE OF LOUISIANA

 

PARISH OF CAMERON

ASSIGNMENT OF NET PROFITS INTEREST

 

For and in consideration of Ten and No/100 Dollar ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged WEST TEXAS RESOURCES, INC., a Nevada corporation with an office at
5729 Lebanon Road, Suite 144, Frisco, Texas 75034 (“Assignor”), does hereby
GRANT, SELL, ASSIGN, TRANSFER and CONVEY to ENTEK PARTNERS, LLC, a Texas limited
liability company with an office at 770 South Post Oak Lane, Suite 600, Houston,
Texas 77056, its successors and assigns (collectively, “Assignee”) a graduated
net profits interest equal to seventy-five percent (75%) of the “Net Profits”
(as hereinafter defined) “Before Payout” (as hereafter defined) adjusted to
fifty percent (50%) of the Net Profits “After Payout” (as hereafter defined), if
any, calculated in the manner provided herein, that are attributable to the
production of Subject Hydrocarbons (the “Net Profits Interest”). The conveyance
of the Net Profits Interest is effective as of the 1st day of the month
immediately following the month in which Assignee advances funds equal to the
WC225 D-1 Recompletion AFE Amount up to a maximum of $275,000 (the “Effective
Time”) or such greater amount as provided for herein. Assignor and Assignee are
sometimes collectively referred to herein as the “Parties” and individually as a
“Party”.

 

To have and to hold the Net Profits Interest, together with all and singular the
rights and appurtenances thereto in anywise belonging, unto Assignee and its
successors and assigns forever, subject, however, to the terms and conditions
set forth herein.

 

CERTAIN DEFINITIONS AND REFERENCES

 

1.0 When used in this Assignment of Net Profits Interest (this “Assignment”),
the following terms shall have the respective meanings assigned to them in this
Section 1.0 or in the Sections referred to below:

 

“Affiliate” means, in respect of a Person, any other Person that either directly
or indirectly (i) it owns or Controls; (ii) owns or Controls it; or (iii) is
under common ownership or Control with it. For the purposes of this definition,
"ownership" shall mean, in the case of an entity which issues voting securities,
any Person having the right to exercise directly or indirectly the vote of more
than 50% (fifty percent) (or such lesser percentage which results in actual, de
facto control) of the voting securities in the relevant entity or, in the case
of an entity which does not issue voting securities, any Person having at least
50% (fifty percent) of the interest in the profits of the relevant entity and
"owns" shall be construed accordingly.

11

 



“After Payout” means that period of time commencing after Payout occurs and
continuing for the balance of the term of this Assignment.

 

“Assignee” means ENTEK PARTNERS, LLC and its successors and assigns.
“Assignment” is defined in Article 1.

 

“Assignor” means WEST TEXAS RESOURCES, INC. and its successors and assigns.

 

“Before Payout” means that period of time commencing at the Effective Date and
continuing until that point in time at which Payout occurs.

 

“Block” means an area on the Outer Continental Shelf in the Gulf of Mexico,
designated by the BOEM for purposes of Hydrocarbon exploration and development
and for which said BOEM has authority to issue a Lease, as West Cameron Block
225, OCS-G-0900, GOM, Offshore Cameron Parish, Louisiana.

 

“BOEM” means the Bureau of Ocean Energy Management of the U.S. Department of
Interior (or any other successor agency).

 

“Calendar Month” means a period of thirty one (31) consecutive days commencing
with January 1 and ending on the following January 31, a period of twenty eight
(28) consecutive days commencing with February 1 and ending on the following
February 28 (in leap year, a period of twenty nine (29) consecutive days
commencing with February 1 and ending on the following February 29), a period of
thirty one (31) consecutive days commencing with March 1 and ending on the
following March 31, a period of thirty (30) consecutive days commencing with
April 1 and ending on the following April 30, a period of thirty one (31)
consecutive days commencing with May 1 and ending on the following May 31, a
period of thirty (30) consecutive days commencing with June 1 and ending on the
following June 30, a period of thirty one (31) consecutive days commencing with
July 1 and ending on the following July 31, a period of thirty one (31)
consecutive days commencing with August 1 and ending on the following August 31,
a period of thirty (30) consecutive days commencing with September 1 and ending
on the following September 30, a period of thirty one (31) consecutive days
commencing with October 1 and ending on the following October 31, a period of
thirty (30) consecutive days commencing with November 1 and ending on the
following November 30, and a period of thirty one (31) consecutive days
commencing with December 1 and ending on the following December 31.

 

“Capital Investment” means the WC225 D-1 Recompletion AFE Amount up to a maximum
of $275,000 or such other greater amount as provided for below.

 

“Contract” means any written agreement which vests in Assignor and/or its
Designated Partner(s) rights to pursue the sale, drilling or development of the
Subject Interests, whether styled as a farm-in, exploration agreement, joint
venture agreement, participation agreement, operating agreement, purchase and
sale agreement, assignment of record title, assignment of operating rights or
similar document.

 

“Control” means possession of the power to direct or cause the direction of the
management and policies of an entity, whether through the ownership of voting
securities, by contract, or otherwise.

12

 

“Designated Partner” means a third party oil company, Lessee, farmee, or other
Person that joins Assignor in the pursuit of Hydrocarbons under the terms of a
Contract or as a partner in a Lease.

 

“Effective Time” is defined at the head of this Assignment.

 

“Eligible Wells” is defined as the WC225 #7 well and the WC225 D-1 (previously
the #8) well.

 

“Hydrocarbons” means all oil, condensate, gas and other liquid or liquefiable
hydrocarbon substances.

 

“JOA” means that certain Joint Operating Agreement dated October 1, 2013 between
Tarpon Offshore Ventures, LP as Operator and West Texas Resources, Inc., HRWC225
Investors LLC and Camron Resources, LLC as Non-Operators covering OCS G-00900,
West Cameron Block 225 attached hereto as Schedule C.

 

“Leasehold Interest” means, with respect to part or all of the Block, the
cumulative interests in the right to explore for, develop, produce and/or
receive a share of Hydrocarbons from the Block, including any Lease, fractional
working or cost-bearing interests, operating rights, overriding royalty,
production payment, net profits, and other similar interests.

 

“Letter Agreement” means that certain Letter Agreement between West Texas
Resources, Inc. and EnTek Partners, LLC dated April 15, 2014

 

“Net Investment” means an amount equal to the sum of the following items of cost
and expense accrued during or prior to (but never before the Effective Date)
such Calendar Month, for which Assignor has received and processed for payment
invoices within such Calendar Month, or in the case of the Calendar Month in
which the Effective Date falls, within the period commencing on the Effective
Date and ending on the last day of such Calendar Month, insofar only as such
items of cost and expense are properly allocable to the Subject Interests and
the production and marketing of Hydrocarbons therefrom and have not previously
been deducted in any remittance to Assignor:

 

a) the Capital Investment;

 

b) the Operating Expense; and

 

c) the Plug and Abandonment Accrual;

 

 

provided however, that any cost that would not otherwise be incurred by an
Operator complying with the operating standards set forth in Section 4 hereof
shall not be included as a cost or expense for purposes of this Assignment.

 

“Net Profits” has the meaning assigned to it in Section 3.

 

“Net Profits Account” has the meaning assigned to it in Section 3.

 

“Net Revenue Amount” means an amount equal to the sum of the following items for
which Assignor has received payment within such Calendar Month, or in the case
of the Calendar Month in which the Execution Date falls, within the period
commencing on the Effective Date and ending on the last day of such Calendar
Month, to the extent such amounts are attributable to any Eligible Well:

 

(i)the proceeds (or the market value of any proceeds not received in the form of
cash or cash equivalents) from the sale or other disposition of all
Hydrocarbons, after deducting therefrom those proceeds attributable to all
royalties or overriding royalties;

 

 

13

 



 

(ii)monies received by Assignor under any “take-or-pay” or similar provision of
any agreement related to the Subject Interests;

(iii)monies received by Assignor pursuant to any gas balancing agreement;

(iv)amounts received by Assignor as a result of a refund of taxes previously
paid;

(v)the proceeds of all judgments and claims collected by Assignor;

(vi)rentals received by Assignor pursuant to subsurface Hydrocarbon storage or
other reservoir use arrangements;

(vii)all delay rentals, shut-in well payments, minimum royalties, and other
payments made to Assignor in connection with the maintenance of any Lease
granted by Assignor;

(viii)any bonus or other consideration received by Assignor in connection with
the grant by Assignor of any Lease;

(ix)insurance proceeds received by Assignor as a result of the damage to the
Eligible Wells or to the fixtures and equipment;

(x)proceeds from the sale of fixtures and equipment; and

(xi)amounts received in connection with any cost adjustment of any well and/or
leasehold equipment upon unitization.

 

“Operating Expense” means Assignor’s pro rata share, calculated in accordance
with the Assignor’s Leasehold Interest, of all overhead and operating costs and
expenses incurred in, arising out of or relating to the operation and
maintenance of the Subject Interests and the Eligible Wells and the production,
sale and marketing of Hydrocarbons therefrom, such items to include:

 

(i)all costs of complying with applicable local, state, and federal statutes,
ordinances, rules, and regulations and the terms of the Leases;

(ii)all costs of lifting and producing Hydrocarbons, including all costs of
labor, fuel, repairs, hauling, materials, supplies, utility charges, workover
and other remedial well servicing operations, and other costs incident thereto;

(iii)all direct and indirect overhead charges and operating charges paid,
pursuant to any Contracts, to any third party operator or operators of the
Eligible Wells or to others for services rendered in conducting operations
thereon (provided that no administrative, rent, overhead or other indirect cost
incurred by Assignor shall be included in such costs);

(iv)all delay rentals, shut-in well payments, minimum royalties and other
payments made in connection with the maintenance of the Leases;

(v)all severance, gross production, ad valorem, occupation, gathering, pipeline
regulating and other similar taxes assessed against or attributable to the
Subject Interests or Hydrocarbons produced therefrom; provided however, that
income taxes and any other taxes shall not be included in such costs;



14

 

 

 

(vi)proceeds reclaimed from or returned by the Assignor as the result of the
insolvency, bankruptcy, or reorganization of a purchaser of production which
proceeds have been previously paid to Assignee;

(vii)all costs of claims, judgments and litigation (including without limitation
reasonable attorneys’ fees and court costs) concerning marketing the
Hydrocarbons and delivery of production from, title to and operation and
ownership of the Subject Interests and any other acts or omissions of Assignor
consistent herewith (as a prudent owner or operator) or brought by Assignor to
protect the Subject Interests as a prudent owner or operator;

(viii)the cost of insurance described in Section 4; and

(ix)monies owed by Assignor pursuant to any gas balancing agreement and any
“take or-pay” or similar provision of any Contract related to the Subject
Interests;

 

“Operator” means the Person that bears the responsibility to perform the
obligations of an operator with respect to any of the Subject Interests.

 

“Payout” means that point in time at which Assignee has cumulatively received
from the distribution of Net Profits hereunder, all of the cash consideration
paid to Assignor for the conveyance of the Net Profits Interest under this
Assignment.

 

“Person” means any natural person, firm, partnership, company, limited liability
company, corporation, association, organization, foundation, trust or other
entity or organization (in each case whether or not having separate legal
personality).

 

“Plug and Abandonment Accrual” means an amount accrued in respect of Assignor’s
liability for the total estimated cost to plug, dismantle and abandon wells,
platforms, facilities and pipelines associated with the Subject Interests, which
liability shall be calculated and be consistent with guidelines provided by the
BOEM for determining the plug and abandonment bond amount and shall also include
the annual cost of providing such bond. For purposes of this Agreement, such
amount shall be determined by multiplying the calendar month production net to
the Subject Interests by the accrual rate of $.31 per Mcf as provided in Section
27.1.2 of the JOA as such rate may be redetermined from time to time by the
Operator.

 

“Subject Hydrocarbons” means Hydrocarbons subject to the Block that comprises
the Subject Interests.

 

“Subject Interests” means the undivided interest of Assignor in the Leasehold
Interest in WC Block 225, as more fully described in the Division Order attached
hereto as Exhibit A.

 

“WC225 D-1 Recompletion AFE Amount” means, for purposes of this Agreement,
Assignor’s net share of the cost to recomplete the WC225 D-1 well, the initial
estimate of which will be submitted by the Operator to WTXR in the form on an
Authority for Expenditure (“AFE”) according to Section 10.2.3 of the JOA.
Assignor’s net share of such recompletion costs will be determined according to
Section 27.1.3 of the JOA. If the WC225 D-1 Recompletion AFE Amount is
determined to be more than $275,000, Assignor shall be solely responsible for
such excess amount (the “Excess Amount”). In the event Assignor is unable to pay
such Excess Amount, Assignee may, at its sole option, (i) elect to pay such
Excess Amount and then recoup out of 100% of the Net Profits 300% of the Excess
Amount after which the Net profits Interest shall be as otherwise provided for
herein, or (ii) if such Excess Amount is greater than $50,000, elect not to
participate under Section 1(b) of the Letter Agreement without recourse as
provided for in that same agreement under Section 2. An example of the
calculation methodology for the WC225 D-1 Recompletion AFE Amount and for the
calculation of the Excess Amount is attached hereto as Schedule B.

15

 



Assignor hereby binds itself, its legal representatives, successors, and assigns
to warrant and forever defend all and singular the Net Profits Interest to
Assignee and its successors and assigns forever against any and every Person
whomsoever claiming or to claim the same or any part thereof; by, through or
under Assignor, but not otherwise.

 

This Assignment is an absolute conveyance of a real property interest and a real
right. For the purposes of this Assignment, the Net Profits Interest shall be
calculated and computed in respect and on the basis of the Subject Interests as
a whole, and to that end, the Assignor and Assignee agree and stipulate that the
Net Profits Interest shall apply to the Subject Interests in their entirety as
one property.

 

GOVERNING DOCUMENTS

 

2.0 This Assignment is expressly made and accepted by Assignee subject to: (a)
all applicable local, state, and federal statutes, ordinances, rules, and
regulations and all decisions of every court and governmental authority having
jurisdiction over this Assignment, the Subject Interests and the Subject
Hydrocarbons; (b) the terms and provisions of a Lease or Contract within the
Subject Interests; (c) any agreements extending the term of and renewals of a
Lease within the Subject Interests; and (d) any agreements amending the term of
a Contract.

 

CALCULATION, CHARACTERISTICS, AND

DISBURSEMENT OF NET PROFITS INTEREST

 

3.1 For purposes of calculating the Net Profits Interest, Assignor shall
maintain an account for the Subject Interests (the “Net Profits Account”) in
accordance with the terms of this Assignment, generally accepted accounting
practices, and Council of Petroleum Accountants Society standards that sets
forth the charges and credits made thereto pursuant to this Assignment on the
basis of a Calendar Month for which production and other items of credit and
costs and expenses are accounted for. Assignee shall furnish to Assignee or its
designee, within thirty (30) days of the end of each Calendar Month, commencing
with the first Calendar Month immediately succeeding the Calendar Month in which
the Effective Date falls, a report, in form and substance as agreed by the
Parties, that sets forth the charges and credits made to the Net Profits Account
through the end of the relevant Calendar Month, as well as any payment of Net
Profits Interest due to Assignee for the relevant Calendar Month.

 

The term “Net Profits” shall mean an amount determined for each Calendar Month
after the Effective Date equal to the result of subtracting (a) the sum of (i)
the amount of any negative Net Profits in respect of the prior Calendar Month
plus (ii) the Net Investment for the relevant Calendar Month, from (b) the Net
Revenue Amount for the relevant Calendar Month.

 

To the extent that, at the end of any Calendar Month, the Net Profits are
negative, then there shall be no Net Profits Interest due to Assignee for that
Calendar Month, and the negative Net Profit amount shall be carried forward to
the next Calendar Month in calculating its Net Profits.

16

 

3.2 Before Payout, to the extent that, at the end of any Calendar Month, the Net
Profits are positive, Assignor shall pay to Assignee its Net Profits Interest of
seventy-five percent (75%) of the Net Profits in the Net Profits Account, by
wire transfer of immediately available funds to the account specified by
Assignee from time to time, within thirty (30) days after the end of the
relevant Calendar Month. After Payout, to the extent that, at the end of any
Calendar Month, the Net Profits are positive, Assignor shall pay to Assignee its
Net Profits Interest of fifty percent (50%) of the Net Profits in the Net
Profits Account in the same manner as Before Payout.

 

3.3 Assignee shall never be responsible for the payment of any part of the costs
and expenses charged against the Net Profits Account or for any liabilities
incurred in connection with the development, exploration, equipping, operation
and/or plug and abandonment of the Subject Properties. Assignor hereby covenants
and agrees to indemnify and to hold harmless Assignee, its respective agents,
employees, successors and assigns from and against any and all such
responsibility and liability.

 

3.4 If Assignee shall take exception to any monthly statement or payment of Net
Profits Interest rendered by Assignor within one (1) year from its receipt of
such monthly statement, Assignee shall notify Assignor in writing, setting forth
in such notice the specific matters to which exception is taken. The Parties
shall undertake to agree on a resolution to any exception within thirty (30)
days of the provision of notice of such exception. In the event that the Parties
cannot reach complete agreement within such period of time, either Party may
refer any remaining matters in dispute to Henry & Company PC and if that firm is
unable or unwilling to perform its obligations under this Section, such other
independent accounting firm as may be mutually acceptable to the Parties for
review and final determination. The accounting firm shall conduct the
arbitration proceedings in Houston, Texas in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, to the extent such
rules do not conflict with the terms of this Section. The accounting firm’s
determination shall be made within thirty (30) days after submission of the
matters in dispute and shall be final and binding on both Parties, without right
of appeal. The accounting firm shall act as an expert for the limited purpose of
determining the specific disputed matters submitted by either Party and may not
award damages or penalties to either Party with respect to any matter. Each
Party shall bear its own legal fees and other costs of presenting its case. Each
Party shall bear one-half of the costs and expenses of the accounting firm. Any
exception not made within such one (1) year period shall be deemed waived.

 

3.5 As between Assignor and Assignee, Assignor and/or the Operators of the Block
shall have exclusive charge and control of the marketing of all Hydrocarbons
allocable to the Net Profits Interest. Assignor and/or such Operators shall
market the production of Hydrocarbons allocable to the Net Profits Interest with
and on the same terms as Assignor’s share of Hydrocarbons from the Subject
Interests and shall collect and receive the proceeds from the sale of all such
production of Hydrocarbons. Assignor and/or Operator(s) shall not enter into a
contract with an Affiliate for the sale of Hydrocarbons produced from the
Subject Interests, unless such contract is on the same terms and prices
prevailing in the area in arms’ length sales contracts that Assignor and/or such
Operators, acting as a reasonably prudent operator, would enter into with a
non-Affiliate. Assignor and/or such Operators shall duly perform all material
obligations binding on it under all sales contracts in accordance with the terms
thereof, and shall take all appropriate measures to enforce the performance
under each of the sales contracts of the obligations of the purchaser
thereunder.

 

3.6 Immediately prior to the expiration of the Term of this Assignment, fifty
percent (50%) of the balance in the Net Profits Account (and to the extent that
Payout has not previously occurred, seventy five percent (75%) of the balance in
the Net Profits Account), to the extent not previously paid to Assignee, shall
be paid to Assignee by wire transfer of immediately available funds to the
account specified by Assignee within thirty (30) days of such event.

17

 

 



3.7 Any amount not paid by Assignor to Assignee when due shall bear interest,
and Assignor shall pay interest at the lesser of (a) twelve percent (12%), and
(b) the maximum rate of interest allowed by law from such due date until such
amount is paid.

 

COVENANTS





 

4.1 Assignor hereby represents and warrants to Assignee its officers, directors,
employees, shareholders, representatives, agents, successors and assigns as
follows:

 

(a)Assignor is duly organized, validly existing, and in good standing and duly
qualified as of the date hereof to carry on business in the State of Texas and
the Outer Continental Shelf in the Gulf of Mexico.

 

(b)Assignor has all requisite power and authority to (i) carry on its business
as presently conducted and as is contemplated under this Assignment, (ii) enter
into this Assignment and the transactions contemplated hereby and (iii) perform
all of its duties and obligations under this Assignment and the transactions
contemplated hereby. The consummation of the transactions contemplated by this
Assignment will not violate, nor be in conflict with, any provision of
Assignor’s articles of incorporation or bylaws, or any material provision of any
agreement or instrument to which Assignor is a Party or is bound or any
judgment, decree, order, statute, rule or regulation applicable to Assignor.

 

(c)The execution, delivery and performance of this Assignment and the
transactions contemplated hereby have been duly and validly authorized by all
requisite corporate action on the part of Assignor.

 

(d)Assignor has not incurred any obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees with respect to the matters provided
for in this Assignment which will be the responsibility of Assignee; and any
such obligation or liability that might exist shall be the sole obligation of
Assignor.

 

(e)This Assignment constitutes a legal, valid and binding obligation of Assignor
enforceable in accordance with its terms, subject, however, to the effects of
bankruptcy, insolvency, reorganization, moratorium and similar laws, as well as
to principles of equity (regardless of whether such enforceability is considered
in a proceeding in equity or at law).

 

(f)Assignor has, and at all relevant times will have, the financial ability to
meet its obligations under this Assignment.

 

4.2 Assignor covenants and agrees, to the extent that Assignor controls such
matters:

 

(a)to comply with the terms and provisions of the Leases;

(b)to conduct, or to use reasonable efforts to cause to be conducted, the
development, maintenance, operation and abandonment of the Subject Interests
with reasonable and prudent business judgment and in accordance with good
oilfield practices, the provisions of the Leases, and all applicable federal,
state, and local statutes, ordinances, rules and regulations;

 



18

 

 

(c)to cause all wells located on the Subject Interests to be operated in a good,
prudent, and workmanlike manner and to cause all improvements and equipment
necessary or useful to the operation thereof to be provided;

 

(d)to use reasonable efforts to market or cause to be marketed all commercial
quantities of Hydrocarbons produced and saved from the Subject Interests;

 

(e)to pay all severance, gross production, ad valorem, occupation, gathering and
pipeline taxes imposed on the Subject Interests or the production of
Hydrocarbons therefrom, except those being contested in good faith and as to
which adequate reserves have been established;

 

(f)to maintain insurance with respect to the Subject Interests against such
liabilities, casualties, risks and contingencies as is customary in the oil and
gas industry, including insurance for blow-outs, well control, seepage,
pollution, clean up, containment, redrilling and other similar catastrophes; and

 

(g)otherwise to cause to be done all things that a prudent operator would do
with respect to the Subject Interests to the end that the Leases are maintained
in full force and effect and each well located on the Subject Interests that is
cable of producing Hydrocarbons in paying quantities shall be produced to
maximize the return both to Assignor and Assignee

 

provided that Assignor shall not be obligated to (i) continue to operate any
well, or to operate or maintain in force or attempt to maintain in force any
Lease when, such well or Lease ceases to produce, or in Assignor’s reasonable
opinion, is not capable of producing, Hydrocarbons in paying quantities, or (ii)
drill any well, or to participate in any operation which is to be conducted
under the terms of any Contract, if such election is made by Assignor in good
faith and in compliance with the standards delineated above.

 

MISCELLANEOUS

 

5.1 Term. The term of this Assignment shall commence on the Effective Date and
this Assignment shall remain in force and effect so long as the Assignor or any
successor in interest retains an interest in the Subject Interests, including
any renewal, extension, assignment, transfer or amendment of any Leasehold
Interest.

 

5.2 Records. Assignor agrees to at all times maintain true and correct books and
records sufficient to determine the amounts payable to Assignee hereunder, and
such books and records shall be open to Assignee for inspection and audit during
normal business hours.

 

5.3 Covenants. All of the covenants of Assignor and Assignee herein contained
shall be covenants running with the land, and this Assignment and the covenants
herein contained shall inure to the benefit of and be binding upon the
successors and assigns of Assignor and Assignee.

 

5.4 Assignment. Assignor shall be entitled to assign and transfer any or all of
its rights, responsibilities, obligations and liabilities under this Assignment
to any of its Affiliates, subject to prior written approval from Assignee.
Assignee shall have the right to request reasonable guarantees from Assignor
concerning any outstanding or future payment of the Net Profits Interest, and
such assignment shall not be effected until such guarantees have been given to
Assignee and approval has been received from Assignee. Any attempt by Assignor
to assign and transfer any or all of its rights, responsibilities, obligations
and liabilities under this Assignment, without the prior written approval of
Assignee, is a breach of Assignor’s obligations under this Assignment. Upon such
a default, Assignee, at Assignee’s sole option, may nevertheless approve the
purported assignment by treating such purported assignment as an agreement
between the purported assignee and Assignee to continue the terms of this
Assignment at no advantage to the purported assignee and no disadvantage to
Assignee.

 

19

 



 

5.5 Governing Law. This Assignment and the legal relations between the Parties
with respect to this Assignment shall be interpreted and construed in accordance
with the Laws of the State of Texas, without giving effect to any choice or
conflicts of law rules which would refer the governance and construction of this
Assignment to the Laws of another jurisdiction.

 

5.6 Notices. All notices or other communications required or permitted to be
given under this Assignment shall be sufficiently given for all purposes
hereunder if in writing and personally delivered, delivered by recognized
courier service (such as Federal Express) or certified United States mail,
return receipt requested, or sent by facsimile communication to the appropriate
address or number as set forth below. Notices shall be effective upon receipt by
the Party to be notified. The addresses for notice are as follows or to such
other address as hereafter furnished in accordance with this paragraph by either
Party hereto to the other Party hereto:

 



If to Assignee: If to Assignor:      

EnTek Partners, LLC

770 South Post Oak Lane, Suite 600

Houston, Texas 77056

West Texas Resources, Inc.

5729 Lebanon Road, Suite 144

Frisco, Texas 75034

   

 



5.7 Amendment and Waiver. This Agreement may be amended or modified only by
means of a written instrument signed by or on behalf of the Parties hereto. Any
failure by any Party to comply with any of its obligations, agreements or
conditions herein contained may be waived by the Party to whom such compliance
is owed by an instrument signed by the Party to whom compliance is owed and
expressly identified as a waiver, but not in any other manner. No waiver of, or
consent to a change in, any of the provisions of this Assignment shall be deemed
or shall constitute a waiver of, or consent to a change in, other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.

 

5.8 Further Assurances. Each Party agrees to take such further actions and to
execute, acknowledge and deliver all such further documents as are reasonably
requested by the other Party for carrying out the purposes of this Assignment.

 

5.9 Execution in Counterparts. This Assignment may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all counterparts shall constitute but one Assignment.

 

The remainder of this page is left intentionally blank

 

20

 

IN WITNESS WHEREOF, the Parties have executed this Assignment as of the dates of
their respective acknowledgements, effective for all purposes as of the
Effective Date.

 



   

ASSIGNOR:

 

WEST TEXAS RESOURCES, INC.

 

By:____________________

Name:___________________

Title:____________________

       



ASSIGNEE:

 

ENTEK PARTNERS, LLC

 

By:_______________________

Name: Robert B. Ruston, Jr.

Title: Manager

 



 



21

 

STATE OF TEXAS

COUNTY OF

 

Before me, the undersigned authority, on this day personally appeared Stephen E.
Jones known to me to be the person whose name is subscribed to the foregoing
instrument and acknowledged to me that he executed the same as President of West
Texas Resources, Inc., a Nevada corporation, and acknowledged to me that he
executed the same, on behalf of said corporation, for the purposes and
consideration therein expressed and in the capacity therein stated.

 

Given under my hand and seal of office this________ day of_________ , 2014.

 



My commission expires:         Notary Public in and for _____     County, State
of Texas            



 



STATE OF TEXAS

COUNTY OF

 

Before me, the undersigned authority, on this day personally appeared Robert B.
Ruston, Jr. known to me to be the person whose name is subscribed to the
foregoing instrument as Manager of EnTek Partners, LLC, a Texas limited
liability company, and acknowledged to me that he executed the same, on behalf
of said company, for the purposes and consideration therein expressed and in the
capacity therein stated.

 

Given under my hand and seal of office this 15th day of April, 2014:

 



 



My commission expires:         Notary Public in and for _____     County, State
of Texas            

 

 

22

 

 

SCHEDULE A

Attached and made a part of that certain Letter Agreement between West Texas
Resources, Inc. and EnTek Partners, LLC dated 4/14/15

 

2000 DAIRY ASHFORD

SUITE 575

HOUSTON, TEXAS 77077

CHARLES R. SANDEL

ATTORNEY AT LAW

LICENSED IN TEXAS, LOUISIANA & MISSISSIPPI

TELEPHONE 281-759-0100 FACSIMILE 281-493-6821 EMAIL sandelcr@sandel-law.com

 

November 21, 2013

 

VIA EMAIL & US MAIL

 

West Texas Resources Inc.

Attn: Scott Haire

5729 Lebanon Road, Suite 144

Frisco, Texas 75034

fscott.haire@outlook.corn

 

RE:West Cameron 225 (OCS-G 00900) - Division Order Letter Well No. 7 and Well
No. 8 (D-1)

 

Dear Sir or Madam:

 

Tarpon Operating & Development, L.L.C. ("Tarpon") has taken over as operator of
the West Cameron 225 lease ("WC 225") from Breton Energy, LLC. The WC 225 Nos. 7
and 8 (D-1) Wells were connected to a new pipeline and the lease restored to
production on September 20, 2013.

 

Tarpon operates WC 225 under the terms of a Joint Operating Agreement ("JOA")
dated effective October 1, 2013. You are a non-operator party to the JOA.

 

In accordance with the terms of the JOA, Tarpon will sell 100% of production
from WC 225 and receive 100% of each non-operator's gross revenues from sales of
production.

 

Prior to distributing proceeds to non-operators, Tarpon will subtract each
non-operator's share of:

 

a)A $0.02 per mcf fee paid to Tarpon for marketing production.

 

b)A fee or surcharge equal to 15% of the premiums for "Extra Expense Liability"
and "All Risks of Physical Loss or Damage for Facilities" insurance provided by
Tarpon.

 

c)A $0.31 per mcf fee to establish and maintain an "Abandonment Fund." The fee
will be taken out of each working interest owner's share of proceeds from sale
of production until $3.3 million is accumulated.

 

d)The lease royalty burdening WC 225.

 

 

 

Page 1 of 2

WC 225 Division Order Lttr - West Texas CRS 11-19-13

23

 

e)Although not required by the JOA, Tarpon is prepared to pay all current
overriding royalties burdening each non-operator's interest in WC 225. Tarpon
will provide such service to the joint account only for the overriding royalties
listed on Attachment I and Attachment II to this letter. Any other overriding
royalties burdening a non-operator's interest will be the responsibility of that
non-operator to pay.

 

As shown on Attachment I and Attachment II to this letter, after deducting
royalty and current overriding royalty burdens, your net revenue interest before
payout in WC 225 production will be:

 

Well No. 7 - 7.21183%

 

Well No. 8 (D-1) - 7.21182%

 

Before paying you based upon these net revenue interests, Tarpon will deduct the
fees and surcharges described under items a, b and c above

Subject to your execution of this letter, Tarpon is prepared to begin paying you
proceeds attributable to your interest in WC 225.

 

_______

 

By your execution of this letter, and until Tarpon receives written notice from
you with different instructions, you agree to indemnify and hold Tarpon harmless
from and against any and all claims or responsibility arising from any source
which Tarpon may sustain by reason of making payments of proceeds to you, the
royalty and overriding royalty owners in the proportions and manner set out
above.

 

If it meets with your approval, please a copy of this letter after signing in
the space provided and writing in your payment address and tax identification
number.

 

Should you have any questions, please let us know.

 

Very truly yours,

 

/s/ Charles R.Sandel



Charles R. Sandel

Acting as General Counsel for

Tarpon Operating & Development, L.L.C.

 

 



West Texas Resources, Inc.         Address & Tax ID# By: __________   __________
Its: __________   __________ Date:__________   __________           Tax ID #
_________

 

 



 

Page 2 of 2

WC 225 Division Order Lttr - West Texas CRS 11-19-13

 

24

 

ATTACHMENT I

 

West Cameron 225 (OCS-G 00900) No. 7 Well

 

Before Payout TARPON DIVISION OF INTEREST - EFFECTIVE JULY 1. 2013

 



Working Interest (WI) Owners   WI   NRI   Tarpon (“Tarpon")   0.6525000  
0.4971660 Camron Resources, LLC ("Camron")   0.1433330   0.1104170 HRWC225
Investors LLC ("HRWC225")   0.1040000   0.0748819 West Rexas Resources Inc.
("West Texas")   0.1001670   0.0721183   Total WI 1.0000000 Total NRI 0.7545832
Overriding Royalty (ORRI) Owners         Floyd F. Foster, Jr. ("Foster'')      
0.0036562 L. M. Atkins, Jr. ("Atkins")       0.0015000 Hubert Tett ("Tett")    
  0.0015000 Larry Corbin ("Corbin")       0.0036562 George Nemetz ("Nemetz")    
  0.0009375 James H. Bailey ("Bailey")       0.0030000 Gerald T. Gonzales
("Gonzales")       0.0030000 Mel Baiamonte ("Baiamonte")       0.0015000 Wells
Fargo Energy Capital (Wells Fargo")       0.0100000 Eni Petroleum US LLC ("Ent")
      0.0366664 Apache Shelf, Inc. ("Apache")       0.0133338       Total ORRI
0.0787501 Royalty Owner         United States of America     Total Royalty
0.1666667         0.1666867       TOTAL 1.0000000

 

Tarpon" Includes the combined WI's, NRI's & ORRI's , wherever derived, of Tarpon
Operating & Development, L.L.C., Tarpon Offshore, L.P. & Tarpon Offshore
Ventures, LP.

 

 

CRS 11/07/2013

25

 

 

Attachment II

 

West Cameron 225 (OCS-G 00900) No. 8 or D-1 Well Before Payout

TARPON DIVISION OF INTEREST - EFFECTIVE JULY 1. 2013

 

Working Interest IWI) Owners   WI NRI   Tarpon ("Tarpon")   0.6525000 0.4513340
Camron Resources, LLC ("Camron")   0.1433330 0.0958320 HRWC225 Investors LLC
("HRWC225")   0.1040000 0.0748818 West Rexas Resources Inc. ("West Texas")  
0.1001670 0.0721182   Total WI 1.0000000 Total NRI 0.6941660 Overriding Royalty
(ORRI) Owners       Catherine A. Newman Fund ("Newman")     0.0000001 Cynthia
Cobb Gillen ("Gillen")     0.0000004 Julia Scannell Fund ("Scannell")    
0.0000004 Mark Appleby Fund ("Mark Appleby")     0.0000001 Todd Appleby Fund
("Todd Appleby")     0.0000004 Tidelands Royalty B Corporation ("Tidelands")    
0.0104155 Floyd F. Foster, Jr. ("Foster")     0.0036562 L. M. Atkins, Jr.
("Atkins")     0.0015000 Hubert Tett ("Tett')     0.0015000 Larry Corbin
("Corbin")     0.0036562 George Nemetz ("Nemetz")     0.0009375 James H. Bailey
("Bailey")     0.0030000 Gerald T. Gonzales ("Gonzales")     0.0030000 Mel
Balamonte ("Balamonte")     0.0015000 Wells Fargo Energy Capital ("Wells Fargo")
    0.0100000 Eni Petroleum US LLC ("Eni")     0.0733330 Apache Shelf, Inc.
("Apache")     0.0266675       Total ORRI 0.1391673 Royalty Owner       United
States of America     0.1666667       Total Royalty 0.1666667       TOTAL
1.0000000

 

'Tarpon" includes the combined WI's, NRI's & ORRI's , wherever derived, of
Tarpon Operating & Development, L.L.C., Tarpon Offshore, L.P. & Tarpon Offshore
Ventures, LP.

 

CRS 11/07/2013

 

26

 

Schedule B

to that certain Letter Agreement between West Texas Resources, Inc. and EnTek
Partners, LLC dated 4/15/2014

WC225 D-1 Recompletion AFE Amount Example Calculation

 

 

 

 

 

 

Net Profits Interest Conveyance Dated 4-15-14           Min ML MAX Estimated
Gross AFE Amount   $3,950,000 $4,450,000 $5,000,000 Gross Credit Amount  
$1,753,699 $1,753,699 $1,753,699 Difference   $2,196,301 $2,696,301 $3,246,301
WTXR net WI share 10.0167%   $219,996.88 $270,080.38 $325,172.23 Maximum
Investment       $275,000.00 Excess Amount       $50,172.23 Excess Amount Payout
300%     $150,516.70

 

Min denotes Minimum estimate as of 4/15/14

ML denotes Most Likely estimate as of 4/15/14

Max denotes Maximum estimate as of 4/15/14

27

 

 Schedule C

 

to that certain Letter Agreement between West Texas Resources, Inc. and EnTek
Partners, LLC dated 4/15/2014

 

 

JOINT OPERATING AGREEMENT

 

DATED EFFECTIVE OCTOBER 1, 2013

 

BY AND BETWEEN

 

TARPON OFFSHORE, VENTURES, LP,

AS OPERATOR,

 

AND

 

WEST TEXAS RESOURCES INC., HRWC225 INVESTORS LLC AND CAMRON RESOURCES, LLC

AS NON-OPERATORS

 

COVERING

 

OCS-G 00900

WEST CAMERON BLOCK 225

JOINT OPERATING AGREEMENT

 

 

Page 1 of 45

28

 

THIS AGREEMENT is made and entered into effective as of October 1, 2013, by and
between Tarpon Offshore Ventures, LP ("Tarpon"), West Texas Resources Inc.
("West Texas"), HRWC225 Investors LLC ("HRWC225") and Camron Resources, LLC
("Camron") being hereinafter sometimes collectively referred to as "Parties" and
sometime individually referred to as "Party". Tarpon is sometimes referred to
herein as "Operator" and the other Parties as "Non-Operators" or, individually,
as a "Non-Operator."

 

WITNESSETH:

 

THAT, WHEREAS, the Parties are the owners of the oil and gas Lease covering
certain submerged lands offshore and being more particularly described on
Exhibit "A" hereto; and

 

WHEREAS, the Parties desire to provide for the exploration, development,
production and operation of said oil and gas Lease, and to define their rights
and obligations with respect thereto;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
agreements and obligations herein contained and to be performed, and other good
and valuable considerations, the receipt and sufficiency of which is hereby
acknowledged, it is agreed by and between the Parties as follows:

 

ARTICLE 1

APPLICATION TO SEPARATE LEASES

 

1.1 Application to Separate Leases. If more than one lease is identified in
Exhibit "A," this Agreement shall be applicable to each such lease separately
for the purpose herein and each such lease shall be considered as being covered
by a separate Joint Operating Agreement.

 

ARTICLE 2 DEFINITIONS

 

2.1 Casing Point. Casing Point shall be defined as the point in time when any
Exploratory, Development or Substitute Well(s) drilled on the Lease, have been
drilled to their objective depth as stated in the applicable AFE (Authority for
Expenditure), appropriate tests have been performed and a recommendation is made
to (i) set casing and complete the well, (ii) plug and abandon the well or (iii)
conduct other operations as provided within the priority of operations outlined
within Article 11.4.

 

2.2 Contract Area. Those lands described on Exhibit "A" attached to this
Agreement.

 

 2.3 Development Operations. Operations on the Lease other than Exploratory
Operations as defined in Article 2.5 herein.

 

2.4 Development Well. Any well proposed as a Development Operation.

 

2.5 Exploratory Operations. An operation that is conducted on the Lease and that
is any of the following:

 

Page 2 of 45

29

 

 

(a) proposed to Complete an Exploratory Well;

 

(b) proposed for an Objective Horizon that is not a Producible Reservoir;

 

(c) proposed for an Objective Horizon that has a Producible Well, but that will
be penetrated at a location where the distance between the midpoint of the
Objective Horizon to be penetrated by the proposed operation and the midpoint of
the same Objective Horizon where it is actually penetrated by a Producible Well
will be at least three thousand (3,000) feet for a gas Completion and at least
two thousand (2,000) feet for an oil Completion; or

 

(d) proposed for an Objective Horizon that is unanimously agreed by the Parties
not to be in an existing Producible Reservoir.

 

2.6 Exploratory Well. Any well proposed as an Exploratory Operation.

 

2.7 Facilities. All lease equipment, excluding Platforms and Pipelines, beyond
the wellhead connections acquired pursuant to this Agreement, including
Gathering and Flowlines.

 

2.8 Pipelines. Pipelines used to transport production off the Lease premises
either to connect to a purchaser's pipeline, or to transport production to
shore.

 

2.9 Gathering and Flowlines. Flowlines shall include all pipelines used to
transport production to a facility on the Lease.

 

2.10 Lease. That Oil and Gas Lease granting rights in connection with Petroleum
Substances within, upon or under the Leased Lands. Exhibit "A" hereof describes
the Lease, the Parties owning the working interests therein and thereunder, and
their proportions of ownership.

 

2.11 Leased Lands. Those lands in which rights are owned by virtue of the Lease,
which are more particularly described on Exhibit "A" hereof.

 

2.12 Non-Consent Operations. Operations conducted by less than all Parties.

 

2.13 Non-Consent Platform. A drilling or production platform owned by fewer than
all Parties.

 

2.14 Non-Consent Well. Any well drilled, deepened, sidetracked or recompleted by
less than all Parties to this Agreement.

 

2.15 Non-Operator. Any Party to this Agreement other than the Operator. 2.16
Non-Participating Party, Any Party other than a Participating Party.

 

2.17 Operator. The Party designated to conduct exploration, drilling,
development, production and all other operations on the Contract Area under the
terms of this Agreement.

 

Page 3 of 45

30

 

2.18 Participating Interest. The respective percentage of participation of each
Party electing to participate in an operation conducted hereunder, including the
production of Petroleum Substances, based on ownership in the Lease.

 

2.19 Participating Party. A Party electing to participate in an operation
conducted hereunder, paying its portion of the cost of the operation and being
entitled to its portion of the benefits thereof.

 

2.20 Petroleum Substances. All petroleum, natural gas and any and all other
substances granted to the owner of the rights under the Lease, which may be
recovered from the Leased Lands under the terms hereof.

 

2.21 Producible Reservoir. An underground accumulation of oil or gas (a) in a
single and separate natural pool characterized by a distinct pressure system,
(b) not in oil or gas communication with another accumulation of oil or gas, and
(c) into which a Producible Well has been drilled.

 

2.22 Producible Well. A well producing oil or gas, or, if not producing oil or
gas, a well determined to be capable of producing in paying quantities pursuant
to the governmental authority having jurisdiction hereof.

 

2.23 Working Interest. The ownership of each Party in and to the Lease as set
forth in Exhibit “A”.

 

2.24 Reservoir. An underground accumulation of porous and permeable rocks
containing hydrocarbons which is bounded either by physical changes within such
rocks or by other rocks so as to prevent efficient and effective migration of
such hydrocarbons across such boundaries.

 

2.25 Sidetrack(ing). A drilling operation which is accomplished by an
intentional deviation of the well bore to an objective other than that objective
to which said well bore would have penetrated absent such deviation.

 

2.26 Substitute Well Operation. Drilling operations on a new well which (i) is
undertaken prior to reaching the objective zone(s) for a prior well because Gulf
Coast Conditions have been encountered in the drilling of such prior well, (ii)
is commenced within 90 days after efforts to overcome or remedy such Gulf Coast
Conditions have ceased, and (iii) is otherwise drilled in the same manner as the
proposal for such prior well.

 

2.27 Platform. A drilling and/or production platform, caisson, well protector or
similar structure which is installed for Lease development.

 

ARTICLE 3

EXHIBITS

 

3.1 Exhibits. The following Exhibits, as indicated below and attached hereto,
are incorporated in and made a part hereof:

 

Page 4 of 45

31

 

Exhibit "A" - A description of the Contract Area, Lease Description, Leased
Lands and Addresses for Notice Purposes, the Parties and their percentages of
ownership of working interest.

 

Exhibit "B" - Insurance Procedures. Exhibit "C" - Accounting Procedures.

 

Exhibit "D" - Equal Opportunity Employment.

 

Exhibit "E" - Gas Balancing Agreement.

 

If any provision of an exhibit is inconsistent with any provision contained in
the body of this Agreement, the provision in the body of the Agreement shall
prevail, except for Exhibit "E."

 

ARTICLE 4

EFFECTIVE DATE AND TERM OF AGREEMENT

 

4.1 Effective Date. This Agreement shall be effective as of October 1, 2013.

 



4.2 Term of Agreement. This Agreement shall remain In effect as to the Contract
Area for and during the term of the Lease (and any extension thereof, whether by
production or otherwise) and for such reasonable length of time thereafter as is
necessary for the Parties to conduct a final accounting and remove all salvable
equipment from the Leased Lands.

 

ARTICLE 5 OPERATOR

 

5.1 Operator. Tarpon Offshore Ventures, LP is the Operator under this Agreement,
however, its affiliate, Tarpon Operating & Development, L.L.C. shall provide the
operating services provided for in this Agreement as the Bureau of Ocean Energy
Management recognized "Designated Operator."

 

5.2 Resignation of Operator. Operator may resign at any time by giving written
notice thereof to the Parties. Operator shall resign if it divests itself of all
its interest in the Lease. Such resignation shall not become effective until the
first day of the first full month following a period of ninety (90) days from
the date of said notice, unless a successor Operator has theretofore assumed the
duties of Operator hereunder.

 

5.3 Removal of Operator. Operator may be removed in the event (a) Operator
becomes insolvent or unable to pay its debts as they mature, makes an assignment
for the benefit of creditors, commits any act of bankruptcy or seeks relief
under laws providing for the relief of debtors; or (b) a receiver is appointed
for Operator or for substantially all of its property and/or affairs; or (c)
Operator divests itself of one hundred percent (100%) of the interest owned by
it in the Lease at the time its was designated Operator; provided, however, this
Section 5.3(c) shall not be applicable to a divestiture by Operator by means of
merger, consolidation, reorganization, or the sale or transfer of its interest
to a wholly-owned or controlled subsidiary or affiliate. "Affiliate" as used
here, includes any corporation, partnership, trust or other entity which is at
least fifty percent (50%) owned or controlled by or for the benefit of Operator.

Page 5 of 45

 

32

 



In addition, Operator may be removed for good cause by the affirmative vote of
Non- Operators owning a majority interest based on ownership as shown on Exhibit
"A" remaining after excluding the voting interest of Operator; such vote shall
not be deemed effective until a written notice has been delivered to the
Operator by a Non-Operator detailing the alleged default and Operator has failed
to cure the default within thirty (30) days from the receipt of the notice or,
if the default concerns an operation then being conducted, within forty-eight
(48) hours of its receipt of the notice. For purposes hereof, "good cause" shall
mean not only gross negligence or willful misconduct but also substantial breach
of a material provision of this Agreement or material failure or inability to
perform its obligations under this Agreement.

 

5.4 Selection of Successor. Upon the resignation or removal of Operator, a
successor Operator shall be selected by an affirmative vote of two (2) or more
Parties having a cumulative Working Interest of fifty percent (50%) or more;
however, if the removed or resigned Operator fails to vote or votes only to
succeed itself, the successor Operator shall be selected by an affirmative vote
of one (1) or more Parties having a cumulative Working Interest of fifty percent
(50%) or more after excluding the Working Interest of the removed or resigned
Operator. This requirement of "two (2) or more Parties" will be deleted if less
than three voting parties exist. All provisions of this Agreement pertaining to
Operator shall also apply to any successor Operator.

 

5.5 Delivery of Property and Records. Prior to or on the effective date of
resignation or removal, Operator shall deliver and turn over to its successor
the operations of the Leased Lands and all property and records necessary
therefore.

 

5.6 Operator's Liability. Operator shall not be liable to the other Parties for
any act or omission in conducting operations hereunder unless such act or
omission is the result of Operator's willful misconduct or gross negligence.

 

ARTICLE 6

RIGHTS AND DUTIES OF OPERATOR

 

6.1 Exclusive Right to Operate. Unless otherwise specifically provided and
subject to the provisions of this Agreement, Operator shall have the exclusive
right and duty to conduct all operations on the Contract Area. Operator shall
not be deemed or hold itself out as the agent or fiduciary of the Non-Operators.

 

6.2 Workmanlike Conduct. Operator shall conduct all operations in a good and
workmanlike manner, as would a prudent operator under the same or similar
circumstances. Operator shall consult with the other Parties and keep them
informed of all important matters involving operations on the Leased Lands.

 

6.3 Liens and Encumbrances. Operator shall endeavor to keep the Lease and
equipment (affixed thereon or used in connection therewith) free from all liens
and encumbrances occasioned by operations hereunder, except those provided for
in Section 9.5.

 

Page 6 of 45

33

 

6.4 Employees. The number of employees, and their selection, hours of work and
compensation shall be determined by Operator; and all employees and contractors
used or employed in operations hereunder shall be employees and contractors of
Operator.

 

6.5 Records. Operator shall keep accurate books, accounts and records of
operations, which shall be available at reasonable times for inspection and
copying by the other Parties, subject to the provisions of the Accounting
Procedures attached hereto as Exhibit "C."

 

6.6 Compliance. Operator shall comply with and require all agents and
contractors to comply with all applicable laws, rules, regulations, orders and
requirements of any governmental agency having jurisdiction.

 

6.7 Drilling. All wells drilled on the Leased Lands shall be drilled by a
contractor of Operator's choice at competitive rates. Pursuant to a written
agreement among the Participating Parties, Operator may use tools, services,
materials, or drilling equipment owned, leased or controlled by Operator, but
the charges for, and terms and conditions of, such use shall be competitive with
other responsible independent contractors offering comparable, suitable drilling
equipment available for use within the time frame contemplated by Operator. A
copy of any drilling contract entered into by Operator will be furnished to any
Party upon its written request therefor.

 

6.8 Reports. Operator shall make all required reports to governmental
authorities that it has the duty to make as Operator. Operator shall give timely
written notice to the Parties of all litigation and hearings which affect the
Lease or operations hereunder.

 

6.9 Information. Operator shall furnish all Participating Parties copies of the
following information pertaining to each well being drilled:

 

(a) application for permit to drill and all amendments thereto;

 

(b) daily drilling report with estimated cumulative cost to date;

 

(c) all core analyses;

 

(d) any logs and surveys made in the well(s) as run and upon completion of the
well(s), a composite of all electrical type logs and mud logs;

 

(e) samples of cuttings and cores marked as to depth, to be packaged and shipped
at the expense of the requesting Party;

 

(f) any well tests, bottom hole pressure surveys, gas and condensate analyses,
or any other pertinent information; and

 

(g) any additional information requirements stated in the Non-Operators'
Notification and Information requirements sheet.

 

Operator shall also furnish to each Party, upon request, copies of the following
general information:

Page 7 of 45

34

 

(a) all reports to any governmental agency;

 

(b) reports of production, crude oil runs and stocks;

 

(c) reports on status of wells including wells not producing and not abandoned;

 

(d) reports of inventory and any other information pertaining to operations;

 

(e) all reports relating to pay-out of a non-consent operation; and

 

(f) all reports pertaining to the Gas Balancing Agreement attached hereto as
Exhibit "E."

 

The cost of gathering and furnishing information not ordinarily furnished to all
Parties shall be charged to the Party that requests such information.

 

ARTICLE 7

VOTING PROCEDURE

7.1 Voting Procedures. Unless otherwise provided herein, the Parties shall
determine any matter which requires their approval, as follows:

 

7.1.1 Voting Interest. On matters of a general nature involving all Parties,
each Party shall have a voting interest equal to its percentage ownership in the
Lease at the time such vote is taken. On matters pertaining to a specific
operation, each Participating Party shall have a voting interest equal to its
Participating Interest at the time such vote is taken.

 

7.1.2 Vote Required. Unless otherwise provided for herein, proposals requiring
approval of the Parties shall be decided by an affirmative vote of one (1) or
more Parties having a combined voting interest of twenty-five percent (25%) or
more.

 

7.1.3 Votes. The Parties may vote at meeting; by telephone, promptly confirmed
in writing to Operator; or by certified letter or fax. Operator shall give
prompt notice of the results of such voting to each Party.

 

7.1.4 Meeting. Meetings of the Parties may be called by Operator upon its own
motion or at the request of one (1) or more Parties having a combined voting
interest of not less than twenty five percent (25%). Except in the case of an
emergency or when agreed by unanimous consent, no meeting shall be called on
less than seven (7) days advance written notice, with a meeting agenda attached.
The representative of Operator shall be chairman of each meeting.

 

ARTICLE 8

ACCESS TO LEASED LANDS AND CONFIDENTIALITY

 

8.1 Access to Leased Lands. Each Party shall have access to the leased Lands at
its sole risk and expense at all reasonable times to inspect joint operations,
wells in which it participates, and records and data pertaining thereto.

 

Page 8 of 45

35

 

8.2 Confidentiality. Except as provided in Section 8.3 and Section 26.1 and
except for necessary disclosures to governmental agencies, or otherwise required
by law, no Party shall release any geological, geophysical, or reservoir
information or any logs or other information pertaining to the progress, tests,
or results of any well unless agreed to by all Parties, and further, any
announcements, news releases, or disclosures of information to the public
concerning proposed or actual operations and/or actions taken or being
considered pursuant to this Agreement shall be made pursuant to Article 26.1.

 

8.3 Limited Disclosure. Such confidential data may be made available to:

 

(a) reputable engineering firms (including geological and geophysical
consultants) for hydrocarbon reserve and other technical evaluations,

 

(b) gas transmission companies for technical evaluations,

 

(c) reputable financial institutions for evaluations prior to commitment of
funds, or with respect to financing for which the Lease has been pledged,

 

(d) a reputable and financially responsible third party with whom a Party is
engaged in bona fide negotiations for the sale or farmout of all or a portion of
its interest in the Lease, but only during the period that such negotiations are
being conducted, and

 

(e) an affiliate which owns at least fifty percent (50%) of the stock,

 

at the offices of the Party making such data available. Any third party
permitted access to data pursuant to this Section 8.3 shall first agree in
writing not to release the data to anyone for any purpose. Also, any data made
available under this Section shall not be removed from the custody of the Party
making such data available. Any third party permitted access to data pursuant to
Section 8.3(d) shall also first agree in writing that, in the event of a failure
to complete such transaction, it shall make no use of the confidential
information. However, in no event shall confidential data be made available to
any third party or an affiliate thereof who is also an interest owner in an
offsetting block without prior written consent of all parties.

ARTICLE 9 EXPENSE



 

9.1 Basis of Charge to Parties. Operator shall pay all costs incurred hereunder,
and each Party shall reimburse Operator for such costs in proportion to its
Participating Interest. All charges, credits and accounting for expenditures
shall be pursuant to Exhibit "C." The provisions of this Agreement shall prevail
in the event of conflict with Exhibit "C."

 

9.2 Authorization. Operator shall neither make any single expenditure nor
undertake any project estimated to cost in excess of One Hundred Thousand
Dollars ($100,000) without prior approval of the Participating Parties. Operator
shall furnish written information to all the Participating Parties of any
expenditures in excess of Twenty-five Thousand Dollars ($25,000). Subject to any
election provided In Articles 11 and 12, approval of a well operation shall
include approval of all necessary expenditures through installation of the
wellhead. (Overexpenditures see Article 9.9.) Notwithstanding the provisions of
this Section, in the event of an emergency, Operator may immediately make such
expenditures as in its opinion are required to safeguard life and property or to
comply with applicable laws or regulations in dealing with the emergency.
Operator shall report to the Parties, as promptly as possible, the nature of the
emergency and action taken.

 

Page 9 of 45

36

 



 

9.3 Advance Billings. As provided for in the provisions of Exhibit "C" attached
hereto.

 

9.4 Commingling of Funds. Funds received by Operator under this Agreement may be
commingled with its own funds. Notwithstanding any provision hereof to the
contrary, however, Operator shall hold as agent for the Non-Operators any funds
of the Non- Operators advanced or paid to Operator, either for the conduct of
operations hereunder or as the result of the sale of production from the Lease,
and such funds shall remain the funds of the Non-Operators on whose account they
are advanced or paid until used for their intended purpose or otherwise
delivered to the relevant Non-Operators or applied toward the payment of debts
as provided in this Article 9.

 

9.5 Security Rights. Each Party grants to each of the other Party (ies) a first
lien upon all its right, title and interest in the Lease and a security interest
in its share of oil and gas when extracted and its interest in all equipment and
property, including fixtures located upon and/or used or useful in the
production of oil and gas from the Lease. In order to perfect this lien,
Operator is authorized to file this Agreement or a declaration thereof in the
records of the appropriate county or parish and in the records of the U.S.
Department of Interior, Bureau of Ocean Energy Management ("BOEM"). To the
extent that a Party has a security interest under the Uniform Commercial Code
("UCC"), Operator is also authorized to file a financing statement in
appropriate records and each Party shall be entitled to exercise the rights and
remedies of a secured party under the UCC. The bringing of a suit and the
obtaining of judgment by any Party for the secured indebtedness shall not be
deemed an election of remedies or otherwise affect the rights or security
interest for the payment thereof. The liability of each Party under the Joint
Operating Agreement and the first lien and security interest granted hereby
shall be limited (and no party shall be entitled to enforce the same against
each Party for an amount exceeding) to the actual obligations and indebtedness
(including all interest charges, costs, attorneys fees, and other charges
provided for in this Joint Operating Agreement) outstanding and unpaid and that
are attributable to or charged against the interest of such Party pursuant to
this Joint Operating Agreement.

 

9.5.1 Rights to Production. If any Party fails to pay its share of the costs
when due as provided in the Agreement, Operator (or the Non-Operator with the
greatest Working Interest in the Lease if Operator is in default of the payment
of costs hereunder), at any time and from time to time, shall be entitled to
collect and receive the proceeds from the sale of all or any part of such
defaulting Party's share of hydrocarbons produced from the Lease, including the
proceeds from previously executed sales contracts made by or for such delinquent
Party. All sums so collected shall be applied against the delinquent or unpaid
expenses due from such Party, with the balance of such proceeds, if any, to be
paid to the delinquent Party or other person entitled thereto. Operator (or the
collecting Non- Operator, if Operator is the delinquent Party) may likewise take
any other credit due any such delinquent Party and apply the same against sums
due from such delinquent Party under this Agreement. The rights granted to
Operator (or Non-Operators, if Operator is the delinquent Party) in this Section
9.5 shall not be construed as exclusive remedies but shall be in addition to all
rights, privileges, and remedies afforded Operator (or Non-Operators, if
Operator is the delinquent Party) by any other provisions of this Agreement and
by law or equity. The service of a true copy of this Agreement, or the
declaration and financing statement described in Section 9.5 above, upon any
purchase of all or any part of any delinquent Party's share of hydrocarbon
production from the Lease shall constitute written authorization by such
delinquent Party for such purchaser to pay the proceeds from such sale to
Operator (or the collecting Non-Operator if Operator is the delinquent Party)
during such delinquency, and such purchaser shall be deemed to have been
notified of such authorization at the time of such service. The books and
records kept by Operator with respect to operations hereunder shall constitute
conclusive proof for purposes of this Section 9.5.1 of the existence or
non-existence of any such delinquency insofar as the right of Operator (or the
collecting Non-Operator, if Operator is the delinquent Party) to collect the
proceeds from the sale or any Party's hydrocarbons is concerned, subject,
however, to all rights of inspection, verification and audit provided for in
this Agreement. The exercise of the rights granted in this Section 9.5.1 shall
not in any way affect the liability of any delinquent Party for royalty
payments.

 

Page 10 of 45

37

 



9.6 Unpaid Charges. If any Party fails to pay the charges due hereunder within
sixty (60) days after rendition of Operator's statement, the other Participating
Parties shall, upon Operator's request, pay the unpaid amount in proportion to
their interests. Each Party so paying its share of the unpaid amount shall be
subrogated to Operator's security rights to the extent of such payment.

 

9.7 Default. If any Party does not pay its share of the charges when due,
Operator may give such Party written notice by certified or registered mail that
unless payment is made within thirty (30) days, such Party shall be in default.
Any Party in default shall have no further access to the maps, records, data,
interpretations, or other information obtained in connection with operations for
so long as such Party remains in default. A defaulting Party shall not be
entitled to vote on any matters until such time as all of said Party's payments
are current. The voting interest of each non-defaulting Party shall be in the
proportion its Participating Interest bears to the total non-defaulting
Participating Interest. As to any operation approved during the time which a
Party is in default, such Party shall be deemed to be a Non-Participating Party.

 

9.8 Carved-Out Interests. Any overriding royalty interest, production payment,
net profits interest, carried interest or any other interest carved out of a
working interest (each a "carved-out interest") in the Lease other than the
carved-out interests listed on Exhibit "A' to this Agreement shall be subject to
the rights of the Parties to this Agreement. If any Party whose Participating
Interest is so encumbered does not pay its share of expense and the proceeds
from such Party's share of the sale of production under Section 9.5 are
insufficient for that purpose, the security rights provided for therein may be
applied against the carved-out interests with which such Party's Working
Interest is burdened. In such event, the rights of the owner of such carved-out
interest shall be subordinated to the security rights granted in Section 9.5.

 

9.9 Supplemental AFE. If an approved item, project or operation, exceeds the
expenditure previously approved by the Participating Parties by an amount
exceeding twenty-five percent (25%) of the amount originally approved (the
"excess limit"), Operator shall advise each Participating Party of the amount
necessary to complete the item, project, or operation and an election by the
Participating Parties shall determine whether the item, project, or operation
shall be completed. If there is not unanimous agreement with respect to such
expenditure, the Party or Parties electing to complete the project shall be
entitled to do so. The Party or Parties who elect not to complete such project
shall be subject, with respect only to such Party's proportionate part of the
costs to complete in excess of the excess limit, to a recoupment penalty in
accordance with the provisions of Article 13.2.1. In any event, each Party who
initially agreed to participate in such item, project or operation, shall remain
liable, where necessary, for its proportionate part of dry hole abandonment
costs, salvage costs, and rig removal costs, but only to the extent that such
costs have not been increased by the completion of the item, project, or
operation. It is expressly stipulated that this provision shall not apply to
those circumstances involving a bona fide emergency.

 

Page 11 of 45

38

 



 

ARTICLE 10

NOTICES



 

10.1 Giving and Receiving Notices. Except as specifically provided otherwise
herein, all notices of proposals required herein shall be given in writing by
delivery in person, by U.S. Postal Service, fax, or by telephone with written
confirmation sent within twenty- four (24) hours (if a drilling rig is on
location and standby charges are accumulating, such notices shall be given by
telephone and immediately confirmed in writing or given by fax). Notice shall be
deemed given only when received by the Party to whom such notice is directed.
Each Party's proper address, telephone number and fax number shall be that shown
on Exhibit "A" until such Party gives written notice to the other Parties of a
different address for the purposes of this Section.

 

10.2 Response to Notices. When notice of a proposal has been given, each Party
shall respond in writing to the Party making the proposal within the maximum
response time for such proposal, as stated below:

 

10.2.1 Platform Construction. When any proposal for operations involves the
construction and/or installation of a drilling and/or production platform, the
maximum response time shall be sixty (60) days. When a proposal is for a
caisson, well protector or similar structure, the maximum response time is
thirty (30) days; however, if a drilling rig is on location and standby charges
are accumulating, the maximum response time is forty-eight (48) hours.

 

10.2.2 Proposals Related to Pipelines. When any proposal involves the
construction of a pipeline, the maximum response time shall be the lesser of
thirty (30) days or the time required to respond to a third party proposal.

 

10.2.3 Well Proposal Not Requiring Platform. With the exception of the Initial
Exploratory Test Well, when any proposal for well operations does not require
construction of a platform, the maximum response time shall be thirty (30) days.
If a drilling rig is on the Leased Lands with rig standby charges accumulating
or the Parties would have an obligation to the drilling contractor for similar
charges, the maximum response time shall be forty-eight (48) hours.

 

10.2.4 Other Matters. Unless otherwise provided, for all other matters requiring
a notice, the maximum response time shall be thirty (30) days.

 

Page 12 of 45

39

 

10.3 Failure to Respond. Failure of any Party to respond to a notice within the
required period shall be deemed to be a negative response.

 

10.4 Content of Notice. Any notice which requires a response shall include
sufficient information to allow each Party to make a decision as to the response
to be given, and shall indicate the maximum response time specified in Section
10.2, above. Where a proposal involves the drilling, deepening or sidetracking
to an objective other than that originally proposed, or recompletion of a well,
the notice shall include the location, proposed depth of the operation,
objective zone(s) to be tested, proposed size of drilling and/or spacing units,
if any, estimated costs of the operation including those which would be required
for completing and equipping the well through the wellhead, details regarding
directional drilling as applicable, and the type of equipment which will be
used, such as mobile drilling rig, floating drilling vessel, or platform.

 

10.5 Restrictions on Multiple Well Proposals. Unless otherwise agreed by the
Parties, no more than one well shall be drilling or completing at the same time.
Well proposals made under the terms hereof shall be limited to one well each and
except as provided below, no Party shall be required to make an election under
more than one well proposal at the same time or while a well is drilling or
completing. This paragraph shall not limit the right of a Party to propose a
well while another is drilling or completing, however, the time to elect under
such a proposal shall be deferred until (a) thirty (30) days after the previous
well has been completed or plugged and abandoned, or (b) forty-eight (48) hours
from receipt of notification that a drilling rig is on location and standby
charges are being accumulated, whichever is earlier. It is provided, however,
that any Party, upon request to Operator, may have additional time, if
practicable, to make its election on the condition that such Party shall bear
all costs and risk incurred during such additional standby period.

 

ARTICLE 11

EXPLORATORY WELLS

 

11.1 Operations By All Parties. Any Party may propose an Exploratory Well by
notifying the other Parties. If all the Parties agree to participate in drilling
the proposed well, Operator shall drill same for the joint account of the
Parties within one-hundred twenty (120) days of the end of the election date(s).

 

11.2 Second Opportunity to Participate. If fewer than all, but one (1) or more
Parties having a combined Working Interest of twenty-five percent (25%) or more,
elect to participate, the proposing Party shall inform the Parties of the
elections made, whereupon any Party originally electing not to participate may
then elect to Participate by notifying the Proposing Party within forty-eight
(48) hours after receipt of such information.

 

11.3 Operations By Fewer Than All Parties. If less than all, but one (1) or more
Parties owning twenty-five percent (25%) or more in interest in the Lease, elect
to participate in such operations, the proposing Party, immediately after the
expiration of the notice period in Article 11.2, above, shall advise the
Participating Parties of (a) the total interest of the Parties approving such
operation, and (b) its recommendation as to whether the Participating Parties
should proceed with the operation as proposed. Each Participating Party, within
five (5) business days or forty-eight (48) hours if rig is on location, after
receipt of such notice, shall advise the proposing Party of its desire to (a)
limit participation to such Party's interest as shown on Exhibit “A", or (b)
carry its proportionate part of the Non-Participating Parties' interest. Each
Participating Party shall be entitled, but not obligated, to acquire its share
of the Non-Participating Parties' share in the ratio that such Parties' working
interest at the time the original proposal was made bears to the total working
interest of all Participating Parties. Failure of a Participating Party
receiving such a notice to reply within the fixed period shall constitute an
election by the Party not to carry its proportionate part of the
Non-Participating Parties' interest. The proposing Party, at its election, may
withdraw such proposal if there is insufficient participation, and shall
promptly notify all Parties of such decision. If the operation is fully
subscribed, it shall be conducted as a Non-Consent Operation for the joint
account of the Participating Parties and the following special provisions shall
apply:

 

Page 13 of 45

 

40

 



11.3.1 Exploratory Wells. If the well will be an Exploratory Well drilled under
this Agreement, then upon commencement of such drilling operations [within one-
hundred twenty (120) days after the last applicable election date], each Non-
Participating Party's interest and leasehold operating rights in any
Reservoir(s) tested by such Exploratory Well, and title to production from any
productive Reservoir(s) resulting from such drilling operations shall be owned
by and vested in each Participating Party in proportion to its Participating
Interest for so long as the operations are conducted or production is being
obtained therefrom; provided, however, that such rights shall revert to each
Non-Participating Party in accordance with the provision of Articles 13.2.1(a)
and 13.2.2.

 

11.4 Casing Point Election. Upon reaching Casing Point in any well drilled under
the provisions of this Agreement (whether commenced as an Exploratory or
Development Operation), the Operator shall immediately notify the other
Participating Parties in writing and delivered by personal messenger, or by fax,
its recommendations as to further operations thereon. Each Participating Party,
within forty-eight (48) hours after receipt of such notice and all available
logs and test results, shall advise the Operator and the other Participating
Parties by telephone with written confirmation sent within twenty-four (24)
hours, or by fax, or in writing whether it accepts Operator's recommendation or
makes additional recommendations as to further operations with respect to such
well. If additional recommendations are made, the Participating Parties shall
have an additional twenty-four (24) hours to respond. If all Participating
Parties elect to abandon the well at that point, it shall be plugged and
abandoned at their joint cost and expense. Any Party may request in writing up
to forty-eight (48) hours of additional time beyond the herein specified time in
order to make an election; however, all costs associated to such standby rig
time shall be at the expense of the Party or Parties requesting such additional
time.

 

If less than all, but one (1) or more Participating Parties owning twenty-five
percent (25%) or more in interest in the well elect to conduct a specific
operation, other than plugging and abandoning the well, the Parties so electing
shall conduct such operation as a Non-Consent Operation under the provisions of
Article 13. If at any time there is more than one operation proposed in
connection with any Well subject to this Agreement, and in the event no one
proposed operation receives the approval of one (1) or more Participating
Parties owning fifty percent (50%) or more in interest in the well, then unless
all Participating Parties agree on the sequence of such operations, such
operations shall be proposed and conducted (with no minimum party's percentage
approval necessary) in the following order of priority:

 

Page 14 of 45

41

 

(a) proposals to do additional testing, coring or logging.

 

(b) proposals to attempt completions in the objective zone, in ascending order.

 

(c) proposals to plug back and attempt completions, in ascending order.

 

(d) proposals to sidetrack to original objective depth.

 

(e) proposals to deepen the Well, in descending order.

 

(f) proposals to sidetrack the Well to a new objective.

 

(g) proposals to perform other operations.

 

(h) proposals to temporarily plug and abandon Well.

 

If the Operation is other than to plug and abandon the Well, such further
Operation shall be conducted as a Non-Consent Operation under the provision of
Article 13, and if the well is subsequently abandoned as a dry hole, then the
Non-Participating Party as to such further Operation shall bear its
proportionate part of what would otherwise have been the cost of plugging and
abandoning the Well at the initial objective depth.

 

ARTICLE 12

DEVELOPMENT WELL OPERATIONS

 

12.1 Operations By All Parties. Any Party may propose Development Well
Operations, including any Platform or Facilities required by such operations, by
notifying the other Parties. If all Parties elect to participate in the proposed
operation, Operator shall conduct such operations for the joint account of the
Parties.

 

12.2 Second Opportunity to Participate. If fewer than all, but one (1) or more
Parties have a combined Working Interest of twenty-five percent (25%) or more,
elect to participate, the proposing Party shall inform the Parties of the
elections made where upon any Party originally electing not to participate may
then elect to participate by notifying the proposing Party within forty-eight
(48) hours after receipt of such information.

 

12.3 Operations By Fewer Than All Parties. If after the second notice provided
for in Article 12.2 above, less than all, but one (1) or more Parties owning
twenty-five percent (25%)or more in interest in the Lease, elects to participate
in such operation, the proposing Party shall advise the Participating Parties of
(a) the total interest of the Parties approving such operation, and (b) its
recommendation as to whether the Participating Parties should proceed with the
operation as proposed. Each Participating Party within forty-eight (48) hours
after receipt of such notice, shall advise the proposing Party of its desire to
(a) limit participation to its existing working interest, or (b) carry its
proportionate part of or any part of the Non-Participating Parties' interest.
Failure of a Participating Party receiving such a notice to reply within the
fixed period shall constitute an election by the Party not to carry its
proportionate part of the Non-Participating Parties' interest. The proposing
Party, at its election, may withdraw such proposal if there is insufficient
participation, and shall promptly notify all Parties of such decision. If the
operation is fully subscribed, it shall be conducted as a Non-Consent Operation
for the joint account of the Participating Parties. If such operations are to be
conducted from an existing Platform, the election to participate shall be made
by one (1) or more Parties having a combined participating interest of
twenty-five percent (25%) or more in such Platform.

 

Page 15 of 45

42

 



12.4 Timely Operations. Operations shall be commenced within one-hundred twenty
(120) days following the date upon which the last applicable election may be
made. If no operations are begun within such time period, the effect shall be as
if the proposal had not been made. Operations shall be deemed to have commenced
(a) on the date the contract for a new Platform is let, if the notice indicated
the need for such Platform; or (b) on the date that charges begin according to
the terms of the drilling contract.

 

12.5 Course of Action After Drilling to Initial Objective Zone(s). At such time
as a Development Well has been drilled to the objective zone(s), Operator shall
notify the Participating Parties setting forth Operator's recommendation
pursuant to Article 11.4.

 

12.6 Deeper Drilling. If a well is proposed to be drilled below the deepest
producible zone penetrated by a Producible Well, any Party may elect to
participate either in the well as proposed or to the base of the deepest
producible zone. A Party electing to participate in such well to the base of
said zone shall bear its proportionate part of the cost and risk of drilling to
said zone including completion or abandonment. All operations below the depth to
which such Party agreed to participate shall be governed by Article 13.

 

ARTICLE 13

NON-CONSENT OPERATIONS

 

13.1 Non-Consent Operations. No party, including the Operator, shall be
obligated to acquire a Non-Participating Party's interest in a proposed
operation. Operator shall conduct Non-Consent Operations at the sole risk and
expense of the Participating Parties, in accordance with the following
provisions:

 

13.1.1 Non-Interference. Non-Consent Operations shall not interfere unreasonable
with operations being conducted by all Parties

 

13.1.2 Multiple Completion Limitations. Non-Consent Operations shall not be
conducted in a well having multiple completions unless: (a) each completion is
owned by the same Parties in the same proportions; (b) the well is incapable of
producing from any of its completions; or (c) all Participating Parties in the
well consent to such operations.

 

13.1.3 Metering. In Non-Consent Operations, separate metering devices shall be
required to measure production, but subject to approval by appropriate
governmental authority, such production may be determined upon the basis of
appropriate well tests.

 

13.1.4 Non-Consent Well. Operations on a Non-Consent Well shall not be conducted
in any producible zone penetrated by a Producible Well without approval of each
Non-Participating Party unless: (a) such zone shall have been designated in the
notice as a completion zone; (b) completion of such well in said zone will not
increase the well density governmentally prescribed or approved for such zone;
and (c) the horizontal distance between the vertical projections of the midpoint
of the zone in such well and the same zone in an existing well, if producible,
will be at least two-thousand (2,000) feet if an oil-well completion or
three-thousand (3,000) feet if a gas-well completion.

Page 16 of 45

43

 



Subject to the foregoing provisions of this Article, until the Participating
Parties in a Non-Consent Well have recouped the amount to which they are
entitled hereunder, they may conduct any reworking operation on such well which
they may desire, including plugging back to a shallower zone. In this event, the
cost of such reworking operation shall be subject to the penalty provisions of
Section 13.2.1.

 

13.1.5 Cost Information. Operator shall, within one-hundred twenty (120) days
after completion of a Non-Consent Well, furnish the Non-Participating Parties an
itemized statement of the cost of such well prepared in accordance with Exhibit
"C" or copies of the monthly billings made to the Participating Parties.
Operator shall thereafter furnish to the Non-Participating Parties a quarterly
statement showing operating expenses and the proceeds from the sale of Petroleum
Substances produced therefrom.

 

13.1.6 Completions. For the purposes of determinations hereunder, each
completion shall be considered a separate well.

 

13.1.7 Liens. In the conduct of Non-Consent Operations, the Participating
Parties shall keep the Lease, Leased Lands and equipment and material thereon
free and clear of liens and encumbrances.

 

13.1.8 Producing Well Limitation. Non-Consent Operations shall not be conducted
in a well which is producing in paying quantities without the consent of all
Participating Parties in such producing well.

 

13.2 Forfeiture of Interest. Upon commencement of Non-Consent Operations other
than Non-Consent Operations governed by Article 13.6, each Non-Participating
Party's interest and leasehold operating rights in the Non-Consent Operation and
title to the Petroleum Substances produced therefrom shall be owned by and
vested in each Participating Party in proportion to its Participating Interest
for as long as the operations originally proposed are being conducted or
production is being obtained therefrom, subject to the following:

 

13.2.1 Production Reversion Penalties. Such rights, title and interest shall
revert to each Non-Participating Party when the Participating Parties have
recouped out of the Non-Participating Party's share of the proceeds of
production (after deducting Non-Participating Party's share of royalty,
operating expenses and all applicable taxes) from such Non-Consent Operations an
amount which equals:

 

(a) If such operation is an Exploratory Operation under Article 11.3.1, eight
hundred percent (800%) of the amount which, had it participated, would have been
borne by the Non-Participating Party as its share of the cost of such
Non-Consent Operation, including the cost of equipping the Non-Consent Well
through the wellhead connections.

Page 17 of 45

44

 



(b) If such operation is a Development Operation, five hundred percent (500%) of
the amount which, had it participated, would have been borne by the
Non-Participating Party as its share of the cost of such

 

Non-Consent Operations, including the cost of equipping the Non-Consent Well
through the wellhead connections.

 

(c) If such operation is the construction and installation of a Platform or
Pipelines, three-hundred percent (300%) of the amount which, had it
participated, would have been borne by the Non-Participating Party as its share
of the cost of such Non-Consent Platform or Pipelines. If such operation is the
construction and installation of Facilities, two hundred percent (200%) of the
amount which, had it participated, would have been borne by the
Non-Participating Party as its share of the cost of such Non-Consent Facilities.

 

Upon the recoupment of such costs, each Non-Participating Party shall become a
Participating Party in such operations, except as provided in Article 13.4.

 

13.2.2 Recoupment. The recoupment of amounts applicable to any Non-Consent
Exploratory Well under Article 13.2.1 (a) shall be recoverable out of each
Non-Participating Party's share of production as follows:

 

(a) If the said Non-Consent Exploratory Well is completed as a producer, then
the above amounts shall be recoverable, with respect to said well, not only out
of each Non-Participating Party's share of production therefrom, but also out of
fifty percent (50%) of each Non-Participating Party's share of initial
production attributable to the new productive reservoirs encountered in said
Non-Consent Exploratory Well in any and all wells subsequently drilled on the
Lease and completed in such reservoirs;

 

(b) If the said Non-Consent Exploratory Well is not completed as a producer, but
otherwise qualified as producible under the provisions of Article 2.21 hereof,
then the above amounts shall be recoverable, with respect to said well, out of
fifty percent (50%) of each Non-Participating Party's share of initial
production attributable to the new productive reservoirs encountered in said
Non-Consent Exploratory Well in any and all wells subsequently drilled on the
Lease and completed in such reservoirs;

 

and the provisions herein for the relinquishment and reverting of each
Non-Participating Party's operating rights and production shall also apply, with
respect to such fifty percent (50%) interest, to said subsequently drilled well
or wells.

 

13.2.3 Non-Production Reversion. If a Non-Consent Well results in a dry hole or
ceases to produce in paying quantities before the Participating Parties recoup
the amount to which they are entitled, and provided a proposal to deepen the
Non-Consent Well is not made in accordance with Article 13.3, each
Non-Participating Party's operating rights shall revert, except that the well
shall be abandoned and plugged at the sole risk and expense of the Participating
Parties. Any sum realized from salvage in excess of amounts to be recouped from
the well shall be credited to all Parties.

 

Page 18 of 45

45

 



13.3 Deepening or Sidetracking of Non-Consent Well. If after a Non-Consent Well
has been drilled to its objective zone, any Participating Party proposes to
deepen or sidetrack such Non-Consent Well, a Non-Participating Party may
participate by notifying the Operator within thirty (30) days [forty-eight (48)
hours If rig is on location] after receiving the proposal that it will join in
the deepening or sidetracking operation and by paying to the Participating
Parties an amount equal to such Non-Participating Party's share of the actual
costs incurred in the drilling and casing of such well to the depth at which
such deepening or sidetracking operation is commenced. The Participating Parties
shall continue to be entitled to recoup, out of the proceeds of production from
the non- consent portion of the well, the full sum specified in Article 13.2.1
applicable to such Non-Consent Well less the amount paid under this Article.

 

13.4 Operations from Non-Consent Platforms. A Party which did not originally
participate in a Platform shall be a Non-Participating Party as to ail wells and
operations from such Platform and shall be subject to the provisions of Article
13.2. Reversion shall occur only after the original Participating Parties have
recouped the sum set forth in Article 13.2.1 for the Platform and the
Non-Consent Operations thereon, provided, however, that such Non-Participating
Party shall have the right at any time to pay to the Participating Parties in
such Platform an amount, in cash, equal to said Non-Participating Party's Share
of the unrecovered balance of the recoupment account attributable to such
Platform under Section 13.2.1.(c) and thereby become a Participating Party with
regard to such Platform and subsequent operations therefrom.

 

13.5 Allocation of Platform Costs to Non-Consent Operations. Non-Consent
Operations shall be subject to further conditions as follows:

 

13.5.1 Charges. If a Non-Consent Well is drilled from a Platform, the
Participating Parties in such well shall pay to the Operator for credit to the
owners of such Platform a charge for the right to use the Platform and its
Facilities as follows:

 

(a) Such Participating Parties shall pay a sum equal to that portion of the
total cost of the Platform, which one Platform slot bears to the total number of
slots on the Platform. If the Non-Consent Well is abandoned, the right of
Participating Parties to use that Platform slot shall terminate, unless such
Parties commence drilling a substitute well from the same slot within ninety
(90) days after abandonment.

 

(b) If the Non-Consent Well production is handled through the Facilities, the
Participating Parties shall pay a sum equal to that portion of the total cost of
such Facilities which one well bears to the total number of wells utilizing the
Facilities, including such Non- Consent Well.

 

13.5.2 Operating and Maintenance Charges. The Participating Parties shall pay
all costs necessary to connect a Non-Consent Well to the Facilities and that
proportionate part of the expense of operating and maintaining the Platform and
Facilities applicable to the Non-Consent Well. Platform operating and
maintenance expenses shall be allocated equally to all wells served, and
operating and maintenance expenses for the Facilities shall be allocated equally
to all producing wells.

 

Page 19 of 45

46

 



13.5.3 Payments. Payment of sums pursuant to Article 13.5.1 is not a purchase of
an additional interest in the Platform or Facilities. Such payments shall be
included in the total amount which the Participating Parties are entitled to
recoup out of production from the Non-Consent Well.

 

13.6 Non-Consent Operations to Maintain Lease. A Lease Maintenance Operation is
defined for the purposes of this paragraph as one required to maintain the Lease
or a portion thereof within the Leased Lands, at its expiration date or
otherwise. This shall include, but not be limited to, a well proposed to be
drilled during the last year of the primary term of the Lease, or subsequent
thereto, when, (a} a Lease, or affected portion thereof, is not otherwise being
held by operations or production; or (b) any governmental agency having
jurisdiction requires operations to avoid loss or forfeiture of all or any
portion of a Lease. A Party electing not to participate in the Lease Maintenance
Operation will assign to the Participating Parties in the proportions in which
the Participating Parties participated therein, all of its rights, title and
interest In and to such Lease or such portion thereof, free and clear of any
burdens thereon, but shall not be relieved of any accrued obligations as to the
Lease or such portion thereof prior to the acceptance of such assignment. If
more than one well should be proposed and drilled, either of which would
maintain the Lease or such jeopardized portion thereof, an assignment shall not
be required from any Party participating in any one of such wells, but as to
those wells in which it falls to participate, any such failure shall be governed
by the applicable provisions of Article 11.3 (Exploratory Operations) or Article
12.3 (Development Operations). There shall be no minimum participating
percentage approval necessary to conduct a Lease Maintenance Operation.

 

13.7 Operator. The designated Operator hereunder shall operate all wells drilled
as a Non-Consent Operation. If the Non-Consent well is drilled from a mobile
rig, and if the designated Operator Is a Non-Participating Party therein, the
Participating Party owning the largest Participating Interest shall serve as
Operator for the drilling and completion of such Well, unless the Participating
Parties agree otherwise. Upon the completion of any such well as a productive
well (completion through the christmas tree), the well shall be turned over to
the designated Operator for further operations.

 

ARTICLE 14 FACILITIES

 

14.1 Approval. Any Party may propose the installation of Facilities by notice to
the other Parties with information adequate to describe the proposed Facilities
and the estimated costs. The affirmative vote of one (1) or more Parties having
a combined Participating Interest of twenty-five percent (25%) or more in the
wells to be served shall constitute approval which shall be binding on all
owners of the wells to be served; however, nothing hereunder shall limit a
Party's rights under Article 21.1. A proposal for a Platform, Facilities or
Pipeline shall not be combined with a proposal for any other operation.

 

14.2 Contracts. Operator may enter into contracts with independent contractors
for the Facilities and, insofar as is reasonable, shall utilize competitive
bidding. If Operator employs its own Operator acting as an independent
contractor under a written contract containing terms and conditions and at rates
which are customary and prevailing in competitive contracts of independent
contractors who are doing work of a similar nature and who have as a primary
source of business the construction of Facilities, Platforms and Pipelines.

 

Page 20 of 45

47

 

personnel and equipment for the selection, installation and/or construction of
the Facilities, Platform or Pipeline, such work will be performed by

 

ARTICLE 15

ABANDONMENT OF WELLS AND PLATFORM SALVAGE

 

15.1 Platform Salvage and Removal Costs. When the Parties owning a Platform
mutually agree to dispose of such Platform, it shall be disposed of by the
Operator as approved by such Parties. The costs, risks and net proceeds, if any,
resulting from such disposition shall be shared by such Parties in proportion to
their ownership interests therein.

 

15.2 Abandonment of Wells. Any Party may propose the abandonment of a well by
notifying the other Parties. No Producible Well or producing zone shall be
abandoned without the mutual consent of the Participating Parties therein. The
Participating Parties not consenting to the abandonment shall pay to each Party
desiring to abandon, the amount, if any, by which its share of the current value
of the well's salvageable material and equipment as determined pursuant to
Exhibit "C" exceeds the estimated current costs of salvaging same and of
plugging and abandoning the well as determined by the Participating Parties. In
the event that estimated costs of salvage, plugging and abandonment exceed the
value of such salvageable material and equipment, the abandoning Party shall pay
its share of such excess to the Operator, for the benefit of the Participating
Parties (Non-Abandoning Parties).

 

15.3 Assignment of Interest. Each Participating Party desiring to abandon a
Producible Well pursuant to Article 15.2 shall assign, effective as of the last
applicable election date, to the Non-Abandoning Parties, in proportion to their
Participating Interests, its interest in such Producible Well and equipment
therein and its ownership in the production from such Producible Well. Any Party
so assigning shall be relieved from any further liability with respect to said
Producible Well. Except as to those liabilities accruing prior to the effective
date of the assignment; however, such assignment shall not absolve said Party of
its responsibilities, if any, for Platform removal under Section 15.1.

 

15.4 Abandonment Operations Required by Governmental Authority. Any well
abandonment or Platform removal required by a governmental authority shall be
accomplished by Operator with the costs, risks and net proceeds, if any, to be
shared by the Parties owning such well or Platform in proportion to their
Participating Interests therein.

 

ARTICLE 16

RELEASE AND WITHDRAWAL

 

16.1 Release. No interest in the Lease or the Leased Lands shall be released or
surrendered in whole or in part without the written consent of all Parties.

 

16.2 Withdrawal. Any Party may withdraw from this Agreement and thereby be
relieved of all future obligations and responsibilities hereunder by giving
written notice to the other Parties of suchintent, together with an offer to
convey all of its interest in and to the Lease, Leased Lands, Petroleum
Substances and all property and equipment related thereto. If one or more of the
other Parties elect to acquire such interest, it shall be assigned to them (a)
in the proportions that the interest In the Lease owned by each acquiring Party
bears to the total interest in the Lease owned by all acquiring Parties, unless
the acquiring Parties agree otherwise, and (b) upon such other terms and
conditions as agreed upon by the Parties in interest. In the event no Party
elects to acquire the interest of the withdrawing Party:

 

Page 21 of 45

48

 



(a) If the remaining Parties wish to continue operations on the Leased Lands,
each remaining Party shall ratably acquire the interest of the withdrawing
Party; the withdrawing Party shall pay to the remaining Parties its share of the
estimated costs of plugging and abandoning all wells and the removal of all
Platforms, structures and other facilities and equipment on the Leased Lands in
which it owns an interest, less the salvage value thereof; and the assignment
from the withdrawing Party shall be made free and clear of overriding royalties,
production payments or other excess burdens on production; or

 

(b) If the remaining Parties do not wish to continue operations on the Leased
Lands, all Parties shall proceed to abandon all operations and to surrender and
release the Lease.

 

The execution and delivery of an assignment by a withdrawing Party under the
provisions of this Article shall not relieve such Party from any obligation or
liability incurred prior to the first day of the month following receipt of the
assignment by the assignees. The withdrawing Party shall remain liable for any
cost, expense, liability or damage theretofore accrued or arising out of any
event occurring prior to withdrawal and attributable to an operation in which
the withdrawing Party was a Participating Party.

 

16.3 Limitation on Withdrawal. No Party shall be relieved of its obligations
hereunder during a well or Platform fire, blow out or other emergency, but may
withdraw from this Agreement and be relieved of such obligations after
termination of such emergency; provided, such Party shall remain liable for its
share of all costs related to said emergency, including the drilling of relief
wells, containment and cleanup of oil spill and pollution, and all costs of
debris removal made necessary by the emergency (this includes fines, penalties,
etc.).

 

ARTICLE 17

RENTALS AND ROYALTIES

 

17.1 Encumbrances. Any Party whose interest is encumbered or becomes encumbered
by a burden on production or any other encumbrance shall hold all other Parties
free and harmless from all such encumbrances. When the interest of a Party is or
becomes so encumbered and any other Party becomes entitled to an assignment of
the interest pursuant to the provisions of this Agreement or, as a result of a
Non-Consent Operation becomes entitled to receive production attributable to the
interest, the Party entitled to receive the assignment or production shall
receive the same free and clear of such encumbrances and the Party whose
interest is encumbered shall hold all other Parties harmless with respect to
such encumbrances and shall do all acts necessary to allow the Party so entitled
to receive the assignment or production free and clear of such encumbrances.

Page 22 of 45

49

 

17.2 Rentals, Shut-in Payments and Minimum Royalties. Rentals, shut-in well
payments and minimum royalties which may be required under terms of any Lease
subject to this Agreement shall be paid in a timely manner by Operator and shall
be charged to the Parties based on their working interest ownership in the
Lease. All Parties shall receive proper evidence of all such payments. In the
event of failure to make proper payment of any rental, shut-in well payment or
minimum royalty where such payment is required to continue the Lease in force,
any loss which results from such non-payment shall be borne proportionately by
all Parties. Operator shall not be liable for failure to make such payments, or
for erroneous payment, unless such failure or error results from gross
negligence or willful misconduct. As to any production delivered in kind by
Operator to any Non-Operator or to another for the account of such Non-Operator,
said Non-Operator shall provide Operator with information as to the proceeds or
value of such production in order that the Operator may make payment of any
minimum royalty due.

 

17.3 Non-Concurrence in Rental Payment. Should any Party not concur in the
payment of any rental, minimum royalty or similar payment, it shall notify
Operator and the other Parties in writing at least sixty (60) days prior to the
date on which such payment is due and Operator shall thereafter make such
payment for the account of all concurring Parties. In this event, the
non-concurring Party shall assign to the concurring Parties in the proportions
that the interest in the Lease is owned by each concurring Parties, without
warranty except for its own acts, all of its interest in and to the Lease and
the Leased Lands, or any portion thereof, maintained by such payment. Such
assignment shall be made free and clear of overriding royalties, production
payments or other excess burdens on production.

 

The execution and delivery of an assignment by the non-concurring Party under
the provisions of this Article shall not relieve such Party from any obligation
or liability incurred prior to the first day of the month following receipt of
the assignment by the assignees. The non-concurring Party shall remain liable
for any cost, expense, liability or damage theretofore accrued or arising out of
any event occurring prior to the assignment and attributable to any operation in
which the non-concurring Party was a Participating Party.

 

17.4 Royalty Payments. The Operator shall pay or cause to be paid all royalty
payable out of production from the Lease. Each Party shall pay or cause to be
paid all other amounts, including, without limitation, any overriding royalties,
payable out of its share of production. During any time in which the
Participating Parties in a Non-Consent Operation are entitled to receive a Non-
Participating Party's share of production, the Participating Parties shall bear
the Lease royalty on such production.

 

ARTICLE 18

INSURANCE, LIABILITY AND DAMAGE CLAIMS

 

18.1 Insurance. Operator shall secure and maintain in force for the benefit of
the joint account of the Parties insurance as outlined in Exhibit "B", and shall
charge the Parties therefor as provided therein.

 

18.2 Individual Liability. It is not the intention of the Parties hereto to
create a partnership, association, trust, or other character of business entity.
The duties, obligations and liabilities hereunder are declared to be separate
and individual and not joint; and nothing contained in this Agreement shall be
construed to create a partnership, association, trust, or other character of
business entity or to impose a partnership duty, obligation or liability with
respect to the Parties hereto. Each Party shall be individually responsible only
for its own obligations as set out in this Agreement and shall be liable only
for its own proportionate share of the costs, expenses and liabilities as herein
stipulated.

 

Page 23 of 45

50

 



 

18.3 Damage Claims. Liability for losses, damages, injury, or death arising from
operations under this Agreement shall be borne by the Parties in proportion to
their Participating Interests in the operations out of which such liability
arises, except when such liability results from the gross negligence or willful
misconduct of a Party or Parties, in which case such Party or Parties shall be
liable. Each Party who receives any such claim or demand arising from operations
hereunder shall promptly advise Operator and provide Operator full and complete
information with respect thereto. Operator shall give each of the other Parties
written notice of any such claim or demand. The settlement of any such claim
involving operations hereunder shall be within the sole discretion of Operator
so long as the amount paid in settlement of any claim does not exceed $25,
000.00. If settlement can be made for a total payment in excess of $25,000.00,
Operator may settle only upon written agreement thereto by all Participating
Parties. Any sum paid in settlement of such a claim shall be charged as an
operating expense hereunder and shall be borne in proportion to each Party's
interest in the Leased Lands or its Participating Interest, whichever is
applicable.

 

18.4 Indemnification. To the extent allowed by law, the Participating Parties
agree to hold the Non-Participating Parties harmless from, and to indemnify and
protect them against, all claims, demands, liabilities and liens for property
damage or personal injury, including death, caused by or otherwise arising out
of Non-Consent Operations, and any loss and cost suffered by any
Non-Participating Party as an incident thereof.

 

ARTICLE 19

INTERNAL REVENUE PROVISION

 

19.1 Internal Revenue Provision. This Agreement is not intended to create, and
shall not be construed to create, a relationship of partnership or an
association for profit between or among the Parties hereto. Notwithstanding any
provisions herein that the rights and liabilities hereunder are several and not
joint or collective, or that this Agreement and operations hereunder shall not
constitute a partnership, if, for Federal income tax purposes, this Agreement
and the operations hereunder are regarded as a partnership, each Party hereby
affected elects to be excluded from the application of all of the provision of
Subchapter "K", Chapter 1, Subtitle "A", of the Internal Revenue Code of 1986,
as amended, and as permitted and authorized by Section 761 of the Code and the
regulations promulgated thereunder. Operator is authorized and directed to
execute on behalf of each Party hereby affected such evidence of this election
as may be required by the Secretary of the Treasury of the United States or the
Federal Internal Revenue Service, including specifically, but not by way of
limitation, all of the returns, statements, and the data required by Federal
Regulations 1.761.2. Should there be any requirement that each Party hereby
affected give further evidence of this election, each such Party shall execute
such documents and furnish such other evidence as may be required by the Federal
Internal Revenue Service or as may be necessary to evidence this election. No
such Party shall give any notices or take any other action inconsistent with the
election made hereby. If any present or future income tax laws of the state or
states in which the Contract Area is located or any future income tax laws of
the United States contain provisions similar to those in Subchapter "K", Chapter
1, Subtitle "A", of the Internal Revenue Code of 1986, as amended, under which
an election similar to that provided by Section 761 of the Code is permitted,
each Party hereby affected shall make such election as may be permitted or
required by such laws. In making the foregoing election, each such Party states
that the income derived by such Party from operations hereunder can be
adequately determined without the computation of partnership taxable income.

 

Page 24 of 45

51

 



ARTICLE 20

CONTRIBUTIONS

 

20.1 Notice of Contribution Other Than Advance for Sale of Production. Each
Party shall promptly notify the other Parties of any contribution which it
obtains, or is attempting to obtain, concerning the drilling of any well on the
Leased Lands, other than contributions made as consideration for entering into a
contract for sale of production from the Lease, loans and other financial
arrangements, which shall not be considered contributions for the purposes of
this Article.

 

20.2 Contribution Where All Parties are Participating. In the event any Party
receives such a contribution, in cash, toward a well in which all Parties
participate, said contribution shall be turned over to Operator, and Operator
shall credit the amount thereof to all the Parties. Any contribution of acreage
toward the drilling of a well shall be shared by the Parties in proportion to
their respective interests in the Lease.

 

20.3 Contribution Where Less Than All Parties Participate. In the event any
Party receives such a contribution, in cash, toward a well in which all Parties
are not Participating Parties, said cash contribution shall be turned over to
Operator, and Operator shall credit the amount thereof to the Participating
Parties in accordance with their Participating Interests. Said cash contribution
shall be deducted from the cost of drilling and completing the well prior to
computation of the amount the Participating Parties shall be entitled to recoup
out of production. Any contribution of acreage toward the drilling of a well by
less than all of the Parties hereto shall be shared by the Participating Parties
in accordance with their Participating Interests.

 

ARTICLE 21

DISPOSAL OF PRODUCTION

 

21.1 Taking in Kind. Subject to Section 27.1.2 hereof, each Party shall have the
right, but not the obligation to take in kind or separately dispose of its
proportionate share of all Petroleum Substances produced from the Leased Lands,
exclusive of production which may be used in development and producing
operations and in the preparation and treatment of production for marketing
purposes and production unavoidably lost. Any Party shall have the right, at its
sole risk and expense, to construct facilities for taking its share of
production in kind, provided that such facilities at the time of installation do
not interfere with continuing Operations on the Lease and adequate space is
available therefore. Any extra expenditure incurred In the taking in kind or
separate disposition by any Party of its proportionate share of production shall
be borne by such Party.

 

Notwithstanding the foregoing, and subject to Section 5.6 hereof, Operator
agrees to take and sell all Petroleum Substances for the accounts of each
Non-Operator unless and until a Non-Operator notifies Operator in writing that
it has elected to take its share of Petroleum Substances in kind. For as long as
Operator sells a Non-Operator's share of Petroleum Substances, Operator may
charge such Non-Operator a fee equal to two cents ($0.02) per mcf (thousand
cubic feet) sold for that Non-Operator's account.

 

Page 25 of 45

52

 



 

21.2 Contract for Sale. Each Party shall execute such division orders and
contracts as may be required for the sale of its interest in production from the
Leased Lands, and shall be entitled to receive payment direct from the purchaser
or purchasers thereof for its share of all production.

 

21.3 Gas Balancing. In the event that some, but not all, of the Parties are
marketing their share of gas production from the Lease, the terms and conditions
under which a non- taking Party may recoup its share of production shall be
governed by the terms and conditions of a Gas Balancing Agreement attached
hereto as Exhibit "E".

 

ARTICLE 22

LAWS AND REGULATIONS

 

22.1 Federal Law and Regulation. This Agreement shall be subject to all valid
and applicable State and Federal laws, rules, regulations and orders, and
operations conducted hereunder shall be in accordance with the same. In the
event this Agreement, or any provision hereof, is found to be inconsistent with
or contrary to any such law, rule, regulation or order, the latter shall be
deemed to control and this Agreement shall be regarded as modified accordingly
and, as so modified, shall continue in full force and effect.

 

22.2 Nondiscrimination. In performing work under this Agreement, the Parties
shall comply and Operator shall require each independent contractor to comply
with the governmental requirements in Exhibit "D" and with Sections 202(1) to
(7), inclusive, of Executive Order 11246, as amended.

 

22.3 State Law for Interpretation. To the extent possible, this Agreement shall
be interpreted according to the laws of the State of Texas.

 

22.4 Dispute Resolution. Except as otherwise provided in this Agreement, any
dispute, claim or controversy In connection with or arising under this
Agreement, its interpretation, validity or any breach hereof, which cannot be
amicably settled between the Parties shall be subject to the following dispute
resolution process:

 

22.4.1 Internal Mediation. Upon notice from either the Operator or a Non
Operator to the other Party, the disputed matter shall first be referred jointly
to two designees, one designated by Operator and one designated by the
Non-Operators. if the designees do not agree upon a decision within five (5)
business days after the delivery of the above notice, either Party may give the
other notice that the disputed matter shall be referred to arbitration in
accordance with Section 22.4.2.

 

22.4.2 Arbitration. Any and all disputes, claims or controversies in connection
with or arising under this Agreement, its interpretation, validity or any breach
hereof, which have not been resolved within the five (5) business day period
specified in Section 22.4.1 shall be settled by arbitration by one (1)
arbitrator under the Commercial Arbitration Rules of the American Arbitration
Association then in force (the "AAA Rules") in accordance with the following
terms and conditions:

 

Page 26 of 45

53

 



 

(a) In the event of any conflict between the AM Rules and the provisions of this
Agreement, the provisions of this Agreement shall prevail;

 

(b) The place of the arbitration shall be Houston, Texas, United States of
America;

 

(c) The Parties shall appoint one arbitrator in accordance with the MA Rules
within ten (10) business days of the delivery of the notice of referral to
arbitration under Section 22.4.1. In the event of an inability to agree on the
arbitrator, the appointing authority shall be the American Arbitration
Association, acting in accordance with such rules as it may adopt for this
purpose;

 

(d) Any arbitration proceedings under this Section 22.4 shall be concluded
within thirty (30) days of the appointment of the arbitrator;

 

(e) The decision of the arbitrator shall be rendered within thirty (30) days of
the conclusion of the arbitration proceedings;

 

(f) The English language shall be used as the written and spoken language for
the arbitration and all matters connected to the arbitration;

 

(g) The arbitrator shall have the power to grant any remedy or relief that it
deems just and equitable and that is in accordance with the terms of this
Agreement, including specific performance, and any such relief may be
specifically enforced by any court of competent jurisdiction;

 

(h) The award of the arbitrator shall be final and binding on the Parties; and

 

(i) The award of the arbitrator may be enforced by any court of competent
jurisdiction and may be executed against the person and assets of the losing
party in any competent jurisdiction.

 

ARTICLE 23

FORCE MAJEURE

 

23.1 Force Maieure. In the event that any Party is rendered unable, in whole or
in part, by Force Majeure to carry out is obligations under this Agreement
(other than the obligation to make payments of money due), upon such Party
giving notice and reasonably full particulars of such Force Majeure in writing
to the other Parties within a reasonable time after the occurrence of the cause
relied upon, the obligations of the Party giving such notice, so far as they are
affected by such Force Majeure, shall be suspended during the continuance of any
inability so caused, but for no longer period; and the cause of the Force
Majeure as far as possible shall be remedied with all reasonable dispatch. The
term "Force Majeure" as employed herein shall mean an act of God, strike,
lockout or other industrial disturbance, war, blockade, riot, lightning, fire,
storm, flood, explosion, breakdown of machinery and equipment, unavailability of
rigs, equipment, materials, inability to obtain rights of way, permits and
licenses, governmental restraint and any other cause whether of the kind herein
enumerated, or otherwise, not reasonably within the control of the Party
claiming suspension. The settlement of strikes, lockouts and other labor
difficulties shall be entirely within the discretion of the Party having the
reasonable dispatch shall not require the settlement of labor difficulties by
acceding to the demands of the opponents therein when such course is inadvisable
in the discretion of the Party having the difficulty. Whenever a Party's
obligations are suspended under Article 23.1, such Party shall immediately
notify the other Parties, in writing, and give full particulars of the reason
for such suspension.

 

Page 27 of 45

54

 





 

ARTICLE 24

SUCCESSORS, ASSIGNS AND PREFERENTIAL RIGHTS

 

24.1 Successors and Assigns. This Agreement shall extend to, be binding upon and
inure to the benefit of each of the Parties and their respective heirs,
devisees, legal representatives, successors, and assigns, and shall constitute a
covenant running with the Lease and the lands and interests covered hereby.

 

24.2 Assignments. No Party hereto shall assign an interest hereunder except unto
a reputable and financially responsible Third Party, and the assigning Party
shall be and remain liable for the obligations incurred by its assignee unless
and until the sale or assignment has been approved in writing by the other
Parties hereto, which approval shall not be unreasonably withheld. A transfer of
interest to an affiliate, successor or subsidiary of a Party to this Agreement
is not considered a transfer to a third party for the purpose of this provision.
However, no approval shall be given unless and until all monies due and accounts
payable accruing out of the development and operation of the Lease subject
hereto shall have been paid in full by the Party assigning its interest. An
assignment of interest hereunder shall not become effective as to the Parties
until the first day of the month following delivery to Operator of a copy of an
instrument evidencing the sale or assignment approved by the proper governmental
authority and conforming to the requirements of this section. If, at any time
the interest of any original Party to this Agreement is divided among and owned
by more than two (2) co-owners, Operator, at its discretion, may require such
co-owners to appoint a single trustee or agent with full authority to receive
notices, approve expenditures, receive billings for and approve and pay such
assignees' share of the joint expenses, and to deal generally with, and with
power to bind, the assignees of such interest within the scope of operations
embraced by this Agreement. Each Party shall incorporate in any assignment of an
interest in the Lease a provision that such assignment is subject to this
Agreement. Any assignment, vesting or relinquishment of interest between the
Parties shall be without warranty of title, except by, through and under
Assignor.

 

24.3 Preferential Right to Purchase. Subject to the provisions of this Article,
each Party shall have the right to freely transfer and alienate its Working
Interest. Any transfer of all or a portion of a Party's Working Interest,
directly or indirectly, shall be subject to the following provisions:

 

24.3.1 Notice of Proposed Transaction. Should any Party (the "Assignor") desire
to dispose of or transfer all or a portion of its Working Interest in the Lease
in any manner not otherwise excluded under Article 24.3.3 (Transactions Not
Affected By The Preferential Right To Purchase), and has received a bona fide
offer (whether from a Party to this Agreement or from a third party) which the
Assignor is willing to accept for the purchase or other acquisition of the
Working Interest, each of the remaining Parties to this Agreement shall have a
preferential right to purchase all or a Party's proportionate share of such
Working Interest. In such case, the Assignor shall promptly give prior written
notice of the proposed transaction to the other Parties. The notice of the
proposed transaction shall provide full information concerning the transaction
including at least:

 

Page 28 of 45

55

 



o the name and address of the prospective purchaser (who must be ready, able and
willing to acquire the interest),

 

o the purchase price or other consideration offered (which shall include a
monetary equivalent in U.S. Dollars based upon the reasonable market value of
any consideration other than cash),

 

o effective date of transaction, and

 

o all other material terms of the offer (including a copy of the offer or the
portion of the offer document dealing with the acquisition of the Lease
interest, unless Assignor is contractually prevented from delivering such
document due to confidentiality provisions or other legal reasons).

 

24.3.2 Exercise of Preferential Right to Purchase. For a period of fifteen (15)
days from receipt of the notice, the remaining Parties shall have the optional
right to elect to acquire the Working Interest offered (on the same terms and
conditions, or on equivalent terms for a non-cash transaction as stated in the
notice) without reservations or conditions. The Election to exercise the
preferential right shall be made by the exercising Party giving the Assignor
written notice of its Election to purchase prior to the expiration of the
fifteen (15) day period. If an Election to preferentially purchase is made, the
Assignor shall be required to transfer the Working Interest to the Party at the
price and on the terms specified in the notice. The transaction shall be
concluded within a reasonable time, but no later than sixty (60) days after
receipt of the Election to preferentially purchase (plus a reasonable time to
secure all necessary governmental approvals). If more than one Party elects to
acquire the Working Interest offered, then each Party shall acquire a proportion
of the Working Interest offered equal to the ratio its own pre-acquisition
Working Interest bears to the total pre-acquisition Working Interests of all
acquiring Parties (unless the acquiring Parties agree upon a different ratio).
If only one Party elects to acquire the Working Interest offered,

it may require the assignor to transfer all of the Working Interest offered, but
may not require the transfer of less than all Working Interest offered.

24.3.3 Transactions Not Affected by the Preferential Right to Purchase. This
preferential right to purchase shall not exist or apply when a Party proposes
to:

 

(a) mortgage, pledge, hypothecate or grant a security interest in all or a
portion of its Working Interest {including assignments of Hydrocarbon production
executed as further security for the debt secured by such mortgage), or

 

(b) grant an overriding royalty interest, or

 

Page 29 of 45

56

 

(c) dispose of its Working Interest by merger, reorganization or consolidation
or a sale or other transfer to an Affiliate.

 

24.3.4 Completion of the Transaction. If none of the remaining Parties elect to
exercise its preferential right to purchase the Working Interest offered, the
Assignor shall be free to complete the proposed transaction on the terms
disclosed in the notice. However, if any proposed transaction is not completed
within one hundred twenty (120) days from the expiration of the fifteen {15) day
preferential right election period (plus a reasonable time to secure any
necessary governmental approvals) or, if the purchase price or material terms of
the proposed transaction (which are relevant to the Lease) are amended in any
way, the proposed transaction shall be considered withdrawn and the Working
Interest offered shall again be subject to the preferential right to purchase as
if the originally proposed transaction had never been proposed.

 

ARTICLE 25

TAXES

 

25.1 Property Taxes. Operator shall render property covered by this Agreement as
may be subject to ad valorem taxation, and shall pay such property taxes for the
benefit of each Party.

 

25.2 Contest of Property Tax Valuation. Operator shall timely and diligently
protest to a final determination of any valuation it deems unreasonable. Pending
such determination, Operator may elect to pay under protest. Upon final
determination, Operator shall pay the taxes and any interest, penalty or cost
accrued as a result of such protest. In either event, Operator shall charge each
Party its share.

 

25.3 Production and Severance Taxes. Each Party shall pay, or cause to be paid,
all production and severance, Windfall Profits Tax and similar taxes due on any
production which it receives pursuant to the terms of this Agreement.

 

25.4 Other Taxes and Assessments. Operator shall pay other applicable taxes or
assessments and charge each Party its share.

 

ARTICLE 26

MEDIA RELEASES

 

26.1 Media Releases. No Party hereto shall distribute any Information or
photographs to the press or other media without the approval of all other
Parties hereto. When all Parties hereto have reviewed such material and have
approved the issuance of the material, Operator shall have the principal
responsibility for its issuance (but shall not be liable for failure or error in
exercising such responsibility), and each other Party hereto may issue such
approved material without restriction. Nothing herein contained, however, shall
preclude any Party hereto from making such disclosures as may be deemed by such
Party to be required by any applicable law, order, rule, regulation or
ordinance.

 

Page 30 of 45

57

 







ARTICLE 27 OTHER

 

27.1 Notwithstanding anything in this Agreement to the contrary:

 

27.1.1 Forfeiture and Penalty for Delinquent Payments. Each Party agrees that if
it fails or is unable to pay by the due date its share of the costs of any
operation conducted or to be conducted under this Agreement, Operator shall have
the right to enforce the lien (including the right to charge interest on late
payments) as provided in the Section 9.5 above or the right, to be exercised
before or after completion of the operation, upon thirty (30) days prior written
notice of delinquency, to treat the delinquent Party as having elected not to
participate in the operation thereby forfeiting its interest subject to a
"Production Reversion Penalty" like that provided in Section 13.2 above except
that the penalty amounts shall be one-hundred twenty-five percent (125%) of the
amount which, had it timely paid, would have been borne by the delinquent Party.
Such forfeiture shall be effective as of when such Party became delinquent in
payment, unless such amounts are paid in full within thirty (30) days of the
notice of delinquency.

 

During any period when a Party is deemed to have non-consented to an operation
because it has failed or is unable to timely pay its share of costs, all of such
Party's share and title of production from the Lease shall be owned and vested
in the other Parties to this Agreement in proportion to their participating
interests.

 

27.1.2 Abandonment Fund. Operator shall have the right to require each or any
Participating Party to advance its proportionate share of all estimated costs
and expenses for the disposition of any Platforms and Facilities, the
abandonment of any wells and any other site restoration obligations under the
Lease, less the estimated salvage value at the expected time of abandonment as
determined in accordance with Exhibit "C" ("Abandonment Fund").

 

Operator and Non-Operators have agreed that $3,300,000.00 ("Abandonment Amount")
is to be deposited in the Abandonment Fund. Operator shall have no liability to
Non-Operators or to any third party for a failure to establish the Abandonment
Fund or for incorrectly estimating the Abandonment Amount.

 

Payments shall be made into the Abandonment Fund based upon a per mcf (thousand
cubic feet) charge of $0.31, which amount shall be deducted by the Operator from
its share of gross production revenues and the share of gross production
revenues for each Non-Operator until the full Abandonment Amount has been
funded.

 

Until the full Abandonment Amount has been funded from these revenues, the
Non-Operators shall not have the right to take in kind or separately dispose of
their shares of Petroleum Substances from the Lease.

 

The Abandonment Fund shall be held in a suspense account by Operator until an
independent escrow account is established. The escrow account shall provide for
payment of the escrowed funds at the time the disposition or abandonment
operations are performed and shall be to the contractors performing the
disposition or abandonment operations or to the then Operator for appropriate
distribution. If the escrow amount is insufficient to pay the disposition or
abandonment costs, each Participating Party shall pay the balance of such costs
pursuant to the terms of this Agreement. The escrow account shall be an interest
bearing account. Any excess funds including interest after all disposition and
abandonment operations are performed shall be returned to the Parties in
proportion to each Party's participation in the Abandonment Fund.

 

 

Page 31 of 45

58

 

 



In lieu of payment into the Abandonment Fund, any Participating Party may elect
to furnish an irrevocable letter of credit in favor of the other Participating
Parties, proof of coverage under adequate plugging and abandonment bonds,
(subrogated in favor of the Operator) or other financial assurances acceptable
to Operator to provide for that Party's estimated proportionate share of the
Abandonment Fund. The letter of credit or plugging and abandonment bonds shall
provide that the instrument shall remain in force in the event of a transfer or
assignment of the Party's interest until such time as the transferee or assignee
provides a similar irrevocable letter or credit or plugging and abandonment
bonds.

 

In the event the BOEM or other governmental agency requires a supplemental bond,
each Participating Party in the operation covered by such bond shall bear its
proportionate share of Operator's cost for the same or shall provide a bond
equivalent to their proportionate share of said supplemental bond at their own
costs.

 

27.1.3 Disproportionate Cost Sharing No. 8 (D-1) Well. Pursuant to prior
agreements between Enovation Resources LLC and Breton Energy, LLC (predecessors
in title to all of the Parties to this Agreement), the Parties agree that all
costs of recompleting the No. 8 (D-1) Well on the Lease will be borne as
follows:

 

Tarpon Offshore Ventures, LP   71.3334%
28.6666% Camron Resources, LLC .    West Texas Resources Inc  – HRWC225
Investors LLC  –    100%

 

The working interests set out immediately above shall apply until $1,753,699 has
been incurred on the No. 8 (D-1) Well recompletion. Once costs for such
recompletion exceed $1,753,699, the following working interests will apply until
the recompletion is completed and thereafter:

 

Tarpon Offshore Ventures, LP  56.7633% Camron Resources, LLC  22.8200% West
Texas Resources Inc.  10.0167% HRWC225 Investors LLC  10.4000%    100%

 

The costs of all other operations on the Lease shall be borne by the Parties in
accordance with the other provisions of this Agreement, including Exhibit "A."

 

Page 32 of 45

59

 

27.1.4 Designation of Operator Forms. Immediately following their execution of
this Agreement, all Parties shall execute the forms required by governmental
authorities having jurisdiction to effectuate designation of Tarpon Operating &
Development, L.L.C. as BOEM "Designated Operator" of the Lease.

 

27.1.5 Recompletion of No. 8 (D-1) Well. Each of the Party's agrees that it will
not use the provisions of this Agreement, including, without limitation,
Sections 13.1.2 and 13.1.8, as a basis for objecting to a proposal for a
recompletion of the Well No. 8 (D-1), which includes abandonment of the existing
6,800 Sand completion.

 

27.1.6 Payout Status of Well No. 7 and Well No. 8 (D-1). "Payout" is defined as
the point in time when, on a well by well basis, all costs involved in the
exploration, development and production of Well No. 7 or Well No. 8 (D-1),
including but not limited to all capital expenditures for drilling, completion,
tie-back, and associated pipeline and infrastructure costs, have been recouped
out of "Net Operating Income," defined as revenues (net of royalty and
overriding royalties) less production related costs from such well. Such
production related costs shall include funds deposited to the Abandonment Fund.

 

27.1.7 Entire Agreement. This Agreement (including the exhibits attached hereto)
constitutes the entire understanding among the Parties with respect to the
subject matter hereof, superseding all prior negotiations, discussions,
agreements and understandings relating to such subject matter whether between
the Parties to this Agreement or with any third party.

 

ARTICLE 28

COUNTERPART EXECUTION

 

28.1 Counterpart Execution. This Agreement may be executed in counterparts, each
of which when so executed shall be given the effect of execution of the original
instrument. When so executed the signatures of the Parties as affixed hereto may
be combined in, and treated and given effect for all purposes as, a single
instrument.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
effective as of the date hereinabove stated.

 

 



Tarpon Offshore Ventures, LP HRWC225 Investors LLC         By:  /s/ Ralph G.
McBee By:_________________________ Name:  Ralph G. McBee Name: Title: President
Title:             West Texas Resources Inc. Camron Resources, LLC    
By:______________________ By: _____________________ Name: Name: Title: Title:  
 



 

Page 33 of 45

 

60

 

 



 

EXHIBIT "A"

 

Attached to and made a part of that certain Joint Operating Agreement dated
effective October 1, 2013, by and between Tarpon Offshore Ventures, LP,
Operator, and West Texas Resources Inc., HRWC225 Investors LLC and Camron
Resources, LLC, Non-Operators.

 

For Purposes of this Exhibit: "Tarpon" means Tarpon Offshore Ventures, LP; "West
Texas" means West Texas Resources Inc..; "HRWC225" means HRWC225 Investors LLC;
"Camron" means Camron Resources, LLC; "WI" means working interest; "BPO" means
before payout; "APO" means after payout; and "ORRI" means overriding royalty
interest.

 

I. Contract Area, Lease Description and Leasehold Royalty Burdens:

 

LEASE#: OCS-G 00900

 

AREA NAME: West Cameron Area

 

BLOCK NUMBER: 225

 

MAP: LA1

 

LEASE DESCRIPTION: All of Block

 

Subject to Lessor's royalty and other existing burdens of record ("carved-out
interests"), which are stipulated by the Parties to be:

 

1) 16.6667% Lessor's royalty;

 

2) 10.00000% of 8/8ths ORRI on the E/2 NE/4 SW/4 of the Lease from 9,163 feet
down to 50,000 feet, originally reserved by EM Petroleum US LLC and Mariner
Energy Resources, Inc. in an assignment to Breton Energy, LLC;

 

3) 10.00000% of 8/8ths ORRI on the W/2 W/2 NE/4, E/2 NW/4, E/2 NW/4 SW/4, NE/4
SW/4 SW/4, N/2 SE/4 SW/4, SE/4 SE/4 SW/4, W/2 NE/4 SW/4, W/2 SE/4 and SW/4 SE/4
SE/4 of the Lease from the surface down to 50,000 feet, except that the ORRI in
Well No. 7 will be 5% of 8/8ths escalating at payout to 10% of 8/8ths,
originally reserved by ENI Petroleum US LLC and Mariner Energy Resources, Inc.
in an assignment to Breton Energy, LLC;

 

3) 10.00000% of 8/8ths ORRI on the E/2 NE/4, E/2 W/2 NE/4, W/2 NW/4, W/2 W/2
SW/4, SE/4 SW/4 SW/4, SW/4 SE/4 SW/4, NE/4 SE/4, N/2 SE/4 SE/4 and SE/4 SE/4
SE/4 of the Lease from the surface down to 50,000 feet, originally reserved by
ENI Petroleum US LLC and Mariner Energy Resources, Inc. in an assignment to
Breton Energy, LLC;

 

5) 1.00000% of 8/8ths ORRI on the E/2 NW/4 NW/4 and W/2 NE/4 NW/4 of the Lease
from the surface to the base of the 4,900 Foot Sand as seen in the Well No. 7,
and the SE/4 NW/4 NW/4, SW/4 NE/4 NW/4, SE/4 NE/4, and E/2 SW/4 NW/4 of the
Lease from the surface to the base of the 6,800 Foot Sand as seen in the Well
No. 8, originally conveyed to Wells Fargo Energy Capital, Inc. by Breton Energy,
LLC;

 

Page 34 of 45

61

 



 

6) 0.75000% of 8/8ths ORRI on the W/2 W/2 NE/4, E/2 NW/4, E/2 NW/4 SW/4, NE/4
SW/4 SW/4, NE/4 SW/4, N/2 SE/4 SW/4, SE/4 SE/4 SW/4, W/2 SE/4 and SW/4 SE/4 SE/4
of the Lease save and except certain "Productive Reservoirs", originally
conveyed to F. F. Foster & Associates, Inc. by Seneca Resources Corporation;

 

7) 0.37500% of 8/8ths ORRI on the W/2 W/2 NE/4, E/2 NW/4, E/2 NW/4 SW/4, NE/4
SW/4 SW/4, NE/4 SW/4, N/2 SE/4 SW/4, SE/4 SE/4 SW/4, W/2 SE/4 and SW/4 SE/4
SE/4, and the E/2 NE/4, E/2 W/2 NE/4, W/2 NW/4, W/2 W/2 SW/4, SE/4 SW/4 SW/4,
SW/4 SE/4 SW/4, NE/4 SE/4, N/2 SE/4 SE/4, and SE/4 SE/4 SE/4 of the Lease save
and except certain "Proven Reservoirs", originally conveyed to F. F. Foster &
Associates, Inc. by Seneca Resources Corporation;

 

8) 0.75000% of 8/8ths ORRI in Well No. 7 and Well No. 8 (D-1) conveyed to Melvin
J. Baiamonte, Jr., James H. Bailey and Gerald T. Gonzales, by Tarpon, Enovation
and Camron, all as successors in title to Breton Energy, LLC; and

 

9) 1.04155% of 8/8ths ORRI in the S/2 S/2 of the Lease as conveyed to Tidelands
Royalty B Corporation by Chevron U.S.A. Inc.

 

II. Restrictions, if any, as to depths, formations or substance:

 

All depths below 50,000 feet and depth intervals from the surface to 9,163 feet
in the E/2 NE/4 SW/4 are not subject to this Agreement.

 

III. Working Interests:

 

Existing Wells:

 

Well Nos. 7 & 8 (D-1) - As to All Sands and Depths:

 

   WI% BPO of Well   WI% APO of Well  Tarpon   65.2500%    68.1667%  West Texas 
 10.0167%    8.5855%  HRWC225   10.4000%    8.9145%  Camron   14.3333%  
 14.3333%      100%    100% 

 

Except for operations exclusively related to those sands described under
"Existing Wells" above, the Parties' WI's for all future operations on the Lease
(including those in Existing Wells not exclusively related to the sands
described) shall for all depths and operations be:

 



Page 35 of 45

62

 

   WI% BPO & APO  Tarpon   65.2500%  West Texas   10.0167%  HRWC225   10.4000% 
Camron   14.3333%      100% 

 

IV. Designated Operator:

 

Tarpon Operating & Development, L.L.C.

 

V. Parties to the Agreement and addresses for purpose of Notices:

 

Tarpon Offshore Ventures, LP

2000 S. Dairy Ashford, Suite 578

Houston, Texas 77077 USA

Attention: Ralph G. McBee

Tel: 281-493-5885

Email: ralphmcbee@tarponop.com

 

HRWC225 Investors LLC

909 Poydras Street, 2700 Floor

New Orleans, Louisiana 70112

Attention: Richard Richter Tel: 504-299-2104

Email: rrichter@shergarner.com

 

West Texas Resources Inc.

5729 Lebanon Road, Suite 144

Frisco, Texas 75034 Attention: Scott Haire

Tel:_______________________

Email: fscott.haire@outlook.com

 

Camron Resources, LLC

P.O. Box 18978

Sugar Land, Texas 77496

Attention: Brian G. Donnelly

Tel: 713-252-6887

Email: bdonnelly@esoftsolutions.com

 

 

Page 36 of 45

63

 

EXHIBIT "B"

 

Attached to and made a part of that certain Joint Operating Agreement dated
effective October 1, 2013, by and between Tarpon Offshore Ventures, LP,
Operator, and West Texas Resources Inc., HRWC225 Investors LLC and Camron
Resources, LLC, Non-Operators.

 

INSURANCE TO BE CARRIED

 

At all times during the conduct of operations hereunder, Operator shall maintain
in force all insurance listed in this exhibit at the expense of and for the
benefit of the Joint Account. Any party may, at its own expense, acquire such
additional insurance as it may deem necessary to protect its own interest
against claims losses, damages or destruction to property arising out of
operations hereunder.

 

I. Workers' Compensation and Employer's Liability

 

A. Workers' Compensation, statutory limits and Employer's Liability Insurance
with $1,000,000 limit covering the employees of Operator engaged in operations
hereunder in compliance with all applicable State and Federal Laws.

 

B. Coverage under U.S. Longshoremen's and Harbor Worker's Act, extended to the
Outer Continental Shelf

 

C. Coverage also to include Employer's Liability with S 1,000,000 limit under
Admiralty jurisdiction, including the Jones Act, and Marine Voluntary
Compensation Endorsement and Transportation, Maintenance, Wages and Cure, as
well as an endorsement to the effect that a claim "in rem" shall be treated as a
claim against the insured.

 

II. Comprehensive General Liability Insurance

 

A. Bodily Injury and Property Damage with limits of $1,000,000 per occurrence
combined single limit, and $2,000,000 aggregate subject to $25,000 deductible,
Coverage to include contractual liability, products/completed operations,
blowout, cratering, and underground resources and property damage. It is hereby
agreed that a claim "in rem" shall be treated as a claim "in personam."

 

III. Comprehensive Automobile Liability Insurance covering all Owned, Hired or
Non-Owned Vehicles

 

A. Bodily Injury and Property Damage with $1,000,000 per occurrence combined
single limit.

 

IV. Vessels

 

All vessels owned (including drill barges, drill ships, and drilling rigs) by
Operator shall be covered by Hull Protection and Indemnity Insurance to the
value of the vessel plus excess collision and excess P and I insurance with
limits of at least $1,000,000 per occurrence. If Operator charters any vessels,
Charter's Legal Liability with limits of $1,000,000 will be carried.

 

Page 37 of 45

WC 225 JOA CRS 09-27-2013

64

 

V. Aircraft

 

All aircraft owned or chartered by Operator shall be covered by Aircraft
Liability insurance with limits of at least $ 1,000,000 per occurrence.

 

VI. Umbrella Liability

 

Umbrella Liability insurance in the amount of $25,000,000, excess of all primary
limits in the insurance specified above.

 

VII. OPA

 

Oil Pollution Act of 1990 endorsement with a limit of liability of $35,000,000
or qualified self-insurer with the Minerals Management Service.

 

VIII. Operators Extra Expense Liability

 

Extra Expense Liability coverage including Control of Well, Seepage, Pollution
and contamination coverage, Cleanup and/or Containment coverage and Redrilling
and/or Restoring. The Limit of Liability shall be no less than $35,000,000,
limited to Gulf of Mexico operations only. Acknowledging that Extra Expense
Liability coverage is normally the responsibility of each Party, the
Non-Operators authorize the Operator to add a 15% surcharge to the premium for
this coverage.

 

IX. Facilities

 

All Risks of Physical Loss or Damage Insurance for any Facilities owned by the
Joint Account covering the value of such Facilities, subject to a $250,000
deductible per occurrence. The value of the facilities shall be determined by
Operator. Acknowledging that All Risks of Physical Loss or Damage Insurance
coverage is normally the responsibility of each Party, the Non-Operators
authorize the Operator to add a 15% surcharge to the premium for this coverage.

 

X. Contractors

 

Operator shall use reasonable efforts to require all contractors working or
performing services hereunder to comply with the Workers' Compensation and the
Employer's Liability laws, both State and Federal, and said contractors or
others performing services shall be required to procure and maintain
Comprehensive General Liability insurance with policy limits of at least
$1,000,000 per occurrence and said policy, or policies, shall include
Contractual Liability assured under any contract as between the contractor and
Operator, and carry such other insurance as Operator deems necessary. All
policies issued to provide coverage as provided for in this section, except
Worker's Compensation Insurance, shall be endorsed to name the Operator and the
parties as Additional Insureds. All such policies shall be endorsed with a
Waiver of Subrogation as against Operator and the parties.

 

Xl. The Non-Operators shall be named as Additional Insured on a blanket basis
under the insurance policies required in this exhibit, with respect to joint
activities, and all such policies shall provide for Waiver of Subrogation
between Operator and Non-Operator. Operator shall furnish Certificates of
Insurance to the Non-Operators if so required.

Page 38 of 45

65

 



 

XII. Operator shall charge to the joint account all premiums for the insurance
coverages required by this exhibit. All losses not covered by such insurance
shall be charged to the joint account. To the extent that any policies which
Operator obtains for the joint account pursuant to this exhibit also cover
operations of Operator outside the scope of the Agreement, the cost of premiums
for such policies shall be allocated between the joint account and Operator on a
fair and reasonable basis.

 

XIII. Operator reserves the sole right to select the insurance carrier and to
select and purchase from such insurance carrier the types and kinds of coverage
available under the above described policies to cover any loss that may occur.
The insolvency of the insurance carrier selected by Operator shall not be deemed
negligence of Operator.

 

XIV. Unavailability of Insurance at Reasonable Rates

 

If any of the above described insurance policies are not available (or become
unavailable) at reasonable premium rates in the judgment of the Operator, then
Operator thereafter shall not be required to obtain or continue such insurance
in force. In the event of such occurrence, Operator shall use its best efforts
to notify Non-Operator before the coverage lapses.

 



Page 39 of 45

66

 

EXHIBIT "C"

 



 

Attached to and made a part of that certain Joint Operating Agreement dated
effective October 1, 2013, by and between

Tarpon Offshore Ventures, LP, as Operator, and Camron Resources, LLC, West Texas
Resources Inc. and HRWC225 Investors LLC,

as Non-Operators.

 

ACCOUNTING PROCEDURE

OFFSHORE JOINT OPERATIONS

 

I. GENERAL PROVISIONS

 

I. Definitions

 

"Joint Property" shall mean dm real and personal property subject to the
Agreement to which this Accounting Procedure is attached.

"Joust Operations shall mean all operations necessary or proper for the
development. operation, protection and maintenance of the Joint Property

"Joint Account" shall mean the account showing the charges paid and credits
received in the conduct of the Joint Operations and which are to be shared by
the Parties.

"Operator” shall mean the party designated to conduct the Joint Operations

"Non-Operators" shall mean the Parties of this Agreement other than the Operator

"Parties." shall mean Operator and Non-Operators

'First Level Supervisors" shall mean those employees whose primary function in
Joint Operations is the direct supervision of other employees and/or contract
labor directly employed on the Joint Property in a field operating capacity

"Technical Employees" shall mean those employees having special and specific
engineering, geological or other professional skills, and whose primary function
in Joint Operations is the handling of specific operating conditions and
problems for the benefit of the Joint Property.

'' Personal Expenses" shall meals travel and other reasonable reimbursable
expenses of Operator's employees

"Material" shall mean personal property, equipment or supplies acquired or held
for use on the Joint Property

"Controllable Material" shall mean Material which at the time is so classified
in tie Material Classification Manual as most recently recommended by the
Council of Petroleum Accountants Societies.

"Shore Base Facilities" shall mean onshore support facilities that during
drilling, development, maintenance and producing operations provide such
services to the Joint Property as receiving and transshipment paint for
supplies, materials and equipment; debarkation point for drilling and production
personnel and services, communication, scheduling mint dispatching center, other
associated functions benefiting the Joint Property.

"Offshore Facilities" shall mean platforms and support systems such as oil and
gas handling facilities, living quarters, offices, shops, cranes, electrical
supply equipment and systems, fuel and water storage and piping, heliport,
marine docking installations communication facilities, navigation aids, And
other similar facilities necessary in the conduct of offshore operations

 

2. Statements and Billings

Operator shall bill Non-Operators on or before the last day of each month for
their proportionate shine of the Joint Account for the preceding month. Such
bills will he accompanied by statements which identify the authority for
expenditure, lease or facility, and all charges and credits, summarized by
appropriate classifications of investment and expense except thin items or
Controllable Material and unusual charges and credits shall be separately
identified and fully described in detail

 

3. Advances and Payments by Non-Operators

A.Unless otherwise provided for in the Agreement, the Operator may require the
Non-Operators to advance their share of estimated cash out:ay for the succeeding
month's operation within ten (10) days after receipt of the billing or by the
first day of the month for which the advance is required, whichever is later
Operator shall adjust each monthly billing to reflect advances received from the
Non-Operators.

B.Each Non-Operator shall pay its proportion of all bills within ten (10) days
after receipt repayment is not made within such dine, the unpaid balance shall
bear interest monthly at the prime rate in effect at Chase ,Manhattan Bank, NY.
NY on the first day of the month in which delinquency occurs plus 1% or the
maximum contract rate permitted by the applicable usury laws of the jurisdiction
in which the Joint Property is located, whichever is the lesser. plus attorney's
fees, court costs, and other costs in connection with the collection of unpaid
amounts In the event an advance or payment is not timely made pursuant to this
provision, Operator shall give written notice of same to Non-Operators and
Non-Operators shall have 48 hours from receipt of said notice to render said
advance or payment before being considered delinquent under this provision

 

4. Adjustments

Payment of any such bills shall not prejudice the right of any Non-Operator to
protest or questions the correctness thereof. provided. however. all bills and
statements rendered to Non-Operators by Operator during any calendar year shall
conclusively be presumed to be true and correct after twenty-four (24) months
following the end of any such calendar year, unless within the said twenty-four
(24) month period a Non-Operator takes written exception thereto and makes claim
an Operator for adjustment. No adjustments favorable to Operator shall be made
unless it is mode within the same prescribed period The provisions of this
paragraph shall not prevent adjustments resulting from a physical inventory of
Controllable Material as provided for in Section V. Adjustments in excess of the
two year limitation period can be made in accordance with CO PAS Interpretation
No 22

67

 

 

 

5. Audits

A.A Non-Operator, upon notice in writing to Operator and all other
Non-Operators, shall have the right to audit Operator's accounts and records
relating to the Joint Account for any calendar year within the twenty-four (24)
month period following the end of such calendar year; provided, however, the
making of an audit shall not extend the time For the taking of written exception
to and the adjustments of accounts as provided for in Paragraph 4 of this
Section I, Where there are two or more Non-Operators, the Non-Operators shall
make every reasonable effort to conduct a joint audit in a manner which will
result in a minimum of inconvenience to the Operator. Operator shall bear no
portion of the Non-Operators' audit east incurred under this paragraph unless
agreed to by the Operator The audits shall not be conducted more than once each
year without prior approval of Operator, except upon the resignation or removal
of the Operator, and shall be made at the expense of those Non-Operators
approving such audit A written report must be furnished to the Operator within
90 days after the date on which the auditing Non-Operators concluded auditing
the Operator's books and records Failure to provide the written report within
this tune shall be deemed a conclusion by the auditing Non-Operators that there
were no improper charges to the Jolts Account for the period audited.

 

B.File Operator shall reply in writing to an audit report within 180 days after
receipt of such report

 

C.Non-action by auditing Non-Operators in excess of one year alter Operator's
asst recent substantive response should be viewed as acceptance of the
Operator's position on the exceptions addressed, and the exceptions should be
closed

 

6. Approval by Non-Operators

Where an approval or other agreement of the Parties or Non-Operators is
expressly required under other sections of this Accounting Procedure and if the
agreement to which this Accounting Procedure is attached contains no contrary
provisions in regard thereto, Operator shall notify all Non-Operators of the
Operator's proposal, arid the agreement or approval of a majority in interest
attic Non-Operators shall be controlling on all Non-Operators

II. DIRECT CHARGES

 

Operator shall charge the Joint Account with the following items.

 

1. Rentals and Royalties

Lease rentals and royalties paid by Operator for the Joint Operations

 

2. Labor

A(1)Salaries and wages of Operator's field employees directly employed on the
Joint Property in the contract of Joint Operations.

(2)Salaries and wages of Operator's employees directly employed on Shore Base
Facilities or other Offshore Facilities serving the Joint Property if such costs
are not charged under Paragraph 7 of this Section II.

(3)Salaries of First Level Supervisors in the field.

(4)Salaries and wages of Technical Employees directly employed on the Joint
Property if such charges ore excluded irons the Overhead rates.

(5)Salaries and wages of Technical Employees either temporarily or permanently
assigned to and directly employed in the operation of the Joint Property if such
charges are excluded from the overhead rates.

BOperator's cost of holiday, vacation, sickness and disability benefits and
other customary allowances paid to employees whose salaries and wages are
chargeable to the Joint Account under Paragraph 2A of this Section IL. Such
costs under this Paragraph 2B may be charged on a "when and as paid basis" or by
"percentage assessment" oil the amount of salaries and wages chargeable to the
Joint Account under Paragraph 2A of this Section II. If percentage assessment is
used, the rate shall be based on the Operator's cost experience.

 

CExpenditures or contributions made pursuant to assessments imposed by
governmental authority which are applicable to Operator's costs chargeable to
the Joint Account under Paragraphs 2A and 2B of this Section II.

 

DPersonal Expenses of those employees whose salaries and wages are chargeable to
the Joint Account under Paragraph 2A of this Section II

 

3. Employee Benefits

Operator's current costs of established plans for employees group life
insurance, hospitalization, pension, retirement, stock purchase, thrift, bonus,
and other benefit plans of a like nature, applicable to Operator's labor cost
chargeable to the Mint Account under Paragraphs 2A and 2B of this Section II
shall be Operator's actual cost riot to exceed the percent most recently
recommended by the Council of Petroleum Accountants Societies.

 

4. Material

Material purchased or furnished by Operator for use on the Joint Property as
provided under Section [V Only such Material shall be purchased for or
transferred to the Joint Property as may be required for immediate use and is
reasonably practical and consistent with efficient and economical operations The
accumulation of surplus stocks shall be avoided.

 

5. Transportation

Transportation of employees and Mater tat necessary for the Joint Operations but
subject to the following limitations

AIf Material is moved to the Joint Property from the Operator's warehouse or
other properties, no charge shall be made to the Joint Account for a distance
greater than the distance from the nearest reliable supply store where like,
material is normally available or railway receiving point nearest the Joint
Property unless agreed to by the Parties.

BIf surplus Material is moved to Operator's warehouse or other storage point, no
charge shall be made to toe Joint Account fur is distance greater than the
distance to the nearest reliable supply store where like material is normally
available, or railway receiving point nearest the Joint Property unless agreed
to lay the Parties. No charge shall be made to the Joint Account for 'moving
Material to other properties belonging to Operator, unless agreed to by the
Parties.

68

 



CIn the application of subparagraphs A and B above, the option to equalize or
charge actual trucking cost is available when the actual charge is $400 or less
excluding accessorial charges. The $400 will be adjusted to the amount most
recently recommended by the Council of Petroleum Accountants Societies.

 

6. Services

The cost of contract services, equipment and utilities provided by outside
sources, except services excluded by Paragraph 9 of Section 11 and Paragraphs i
and ii of Section III. The cost of professional consultants services and
contract services of technical personnel directly engaged on the Joint Property
if such charges are excluded from the overhead rates. The cost of professional
consultant services or contract services of technical personnel directly engaged
in the operation of the Joint Property shall be charged to the Joint Account if
such charges are excluded from the overhead rates.

 

7. Equipment and Facilities Furnished by Operator

AOperator shall charge the Joint Account for use of Operator-owned equipment and
Facilities, including Shore Base/and or Offshore Facilities, at rates
commensurate with costs of ownership and operation. Such rates may include
labor, maintenance, repairs, other operating expense, insurance, taxes,
depreciation and interest on gross investment less accumulated depreciation not
to exceed twelve Percent (12 %) per annum fit addition, for platforms only, the
rate may include an element of the estimated cost of platform dismantlement.
Such rates shall not exceed average commercial rates currently prevailing in the
immediate area of the Joint Property

B.In lieu of charges in Paragraph 7A above, Operator may elect to use average
commercial rates prevailing in the Immediate area of the Joint Property less
twenty percent (20%) For automotive equipment, Operator may elect to use rates
published by the Petroleum Motor Transport Association.

 

8. Damages and Losses to Joint Property

 All costs or expenses necessary for the repair or replacement of Joint Property
made necessary because of damages or losses Incurred by fire, flood, storm,
theft, accident, or other causes, except those resulting from Operator's gross
negligence or willful misconduct Operator shall furnish Non-Operator written
notice of damages or losses incurred as soon as practicable after a report
thereof has been received by Operator.

 

9. Legal Expense

Expense of handling, investigating and settling litigation or claims,
discharging of liens, payments of judgments and amounts paid for settlement of
claims incurred in or resulting from operations under the Agreement or necessary
to protect or recover the Joint Property, except that no charge for services of
Operator's legal staff or fees or expense of outside attorneys shall be made
unless previously agreed to by the Parties. All other legal expense is
considered to be covered by the overhead provisions of Section III unless
otherwise agreed to by the Parties, except as provided in Section 1, Paragraph
3.

 

10. Tones

All taxes of every kind and nature assessed or levied upon or in connection with
the Joint Property, the operation thereof, or the production therefrom, and
which taxes have been paid by the Operator For the benefit of the Parties. If
the ad valorem taxes are hosed in whole or in part upon separate valuations of
each party's working interest, then notwithstanding anything to the contrary
herein, charges to the Joint Account shell be made and paid by the Parties
hereto in accordance with the tax value generated by each party's working
interest.

 

11. Insurance

Net premiums paid for insurance, required to be carried fur the Joint Operations
for die protection or the Parties In the event joint Operations are conducted at
offshore locations in which Operator may act as self-insurer for Workers
Compensation and Employers' Liability, Operator may include the risk under its
self-insurance program in providing coverage under State and Federal laws and
charge the Joint Account at manual rates currently recommended by COPAS.

 

12. Communications

Costs of acquiring, leasing, installing, operating, repairing and maintaining
communication systems including radio and microwave facilities between the Joint
Property and the Operators nearest Shore Base Facility. In he event
communication facilities systems serving the Joint Property are Operator-owned,
charges to the Joint Account shall be mode as provided in Paragraph 7 of this
Section II.

 

13. Ecological and Environmental

Costs incurred on the Joust Property as a result oh' statutory regulations for
archaeological and geophysical surveys relative to identification and protection
of cultural resources and/or other environmental or ecological surveys,
including shallow hazard surveys, as may he required by the Bureau of Land
Management or other regulatory authority Also, costs to provide or have
available pollution containment and removal equipment plus costs factual control
and cleanup and resulting responsibilities of oil spills as required by
applicable laws and regulations.

 

14. Abandonment and Reclamation

Costs incurred for abandonment of the Joint Property, including costs required
by governmental or other regulatory authority.

 

15. Other Expenditures

Any other expenditure not covered or dealt with in the foregoing provisions of
this Section 11, or in Section III and which is of direct benefit to the Joint
Property and is incurred by the Operator in the necessary and proper conduct of
the Joint Operations.

69

 

III. OVERHEAD

 

As compensation for administrative, supervision, office services and warehousing
costs, Operator shall charge the Joint Account in accordance with this Section
III.

 

Unless otherwise agreed to by the Parties, such charge shall be in lieu of costs
and expenses of all offices and salaries or wages plus applicable burdens and
expenses of all personnel except those directly chargeable under Section II. The
cost and expense of services from outside sources in connection with matters of
taxation, traffic, accounting or matters before or involving governmental
agencies shall be considered as included in the overhead rates provided for in
this Section III unless such cost and expense are agreed to by the Parties as a
direct charge to the Joint Account.

 

i.Except as otherwise provided in Paragraph 2 of this Section III, the salaries,
wages, Employee Benefits and Personal Expenses of Technical Employees and/or the
cost of professional consultant services and contract services of technical
personnel directly employed on the Joint Property:

(    ) shall be covered by the overhead rates

( x ) shall not be covered by the overhead rates,

 

ii.Except as otherwise provided to Paragraph 2 of this Section III, the
salaries, wages and Personal Expenses or Technical Employees and/or costs of
professional consultant services and contract services of technical Personnel
either temporarily or permanently assigned to and directly employed in the
operation of the Joint Property.

(   ) shall be covered by the overhead rates

( x ) shall not be covered by the overhead rates.

 

1. Overhead - Drilling and Producing Operations

As compensation for overhead incurred in connection with drilling and producing
operations, Operator shall charge either

( X ) Fixed Rate Basis, Paragraph IA, or

(   ) Percentage Basis, Paragraph I B

A Overhead - Fixed Rate Basis

(1) Operator shall charge the Joint Account at the following rates per well per
month

Drilling Well Rate     $ $34,580

Producing Well Rate   $3,466

(2) Application of Overhead - Fixed Rate Basis for Drilling Well Rate shall be
as Follows.

(a)Charges for drilling wells shall begin on the date when drilling or
completion equipment is under contract and terminate on the date the drilling or
completion equipment moves off location or rig is released, whichever occurs
first, except that no charge shall be made during suspension of drilling
operations for fifteen (15) or more consecutive calendar days

(b)Charges for wells undergoing any type of workover or recompletion For a
period of five (5) consecutive work days or more shall be made at the drilling
well rate. Such charges shall be applied for the period from date workover
operations, with rig or other units used it workover, commence through date of
rig or other unit release, except that no charge shall be made during suspension
of operations for fifteen (15) or inure consecutive calendar days Walkover or
recompletion is defined as the activities performed after initial production has
been established and are intended to restore, maintain or increase production in
an existing well bore.

(3)Application of Overhead - Fixed Rare Basis for Producing Well Rate shall be
as follows

(a)An active well either produced or injected into for any portion of tile month
shall be considered as a one-well charge for the entire month.

(b)Each active completion in a multi-completed well in which production is not
commingled down hole shall be considered as a one-well charge providing each
completion is considered a separate well by the governing regulatory authority

(c)An inactive gas well shut in because of overproduction or failure of
purchaser to take the production shall he considered as a ono-well charge
providing the gas well is directly connected to a permanent sales outlet

(d)A one-welI charge shall be made for the month in which plugging and
abandonment operations are completed on any well. This one-well charge shall be
made whether or not the well has produced except when drilling well rate
applies.

(e)All other inactive wells (including bet not limited to inactive wells covered
by unit allowable, lease allowable, transferred allowable, etc. ) shall not
qualify for an overhead charge (I) Each idle platform having no wells capable of
producing shall be considered as a one-well charge

(4)The well rates shall be adjusted as of the first day of Apr.I each year
following the effective date of the agreement to which this Accounting Procedure
is attached The adjustment shall be computed by multiplying the rate unready in
use by the percentage increase or decrease in the average weekly earnings of
Crude Petroleum and Gas Production Workers For the last calendar year compared
to the calendar year preceding as Shown by the index of average weekly earnings
of Crude Petroleum and Gas Fields Production Workers as published by the United
Stales Department of Labor, Bureau of Labor Statistics, or the equivalent
Canadian index as published by Statistics Canada, as applicable. The adjusted
rates shall be the rates currently in use, plus or minus the computed adjustment

 

B Overhead - Percentage Basis

(1)Operator shall charge the Joint Account at the following rates.

(a)Development

_________________________ Percent (   %) of cost of Development of the Joint
Property exclusive of costs provided under Paragraph 9 of Section II and all
salvage credits.

(b)Operating

_________________________ Percent (   %) of the cost of Operating the Joint
Property exclusive of costs provided under Paragraphs I and 9 of Section II all
salvage credits, the value of injected substances purchased For secondary
recovery and all taxes and assessments which are levied, assessed and paid upon
the mineral interest in and to the Joint Property

70

 

(2) Application of Overhead - Percentage Basis shall be as follows:

For the purpose of determining charges on a percentage basis under Paragraph I B
of this Section III development shall include all costs in connection with
drilling, redrilling, or deepening of any or all wells, and shall also include
any remedial operations requiring a period of five (5) consecutive work days or
more an any or all wells; also, preliminary expenditures necessary in
preparation for drilling and expenditures incurred in abandoning when the well
is not completed as a producer, and original cost of construction or
installation of fixed assets, the expansion of fixed assets and any other
project clearly discernible as a fixed asset, except Major Construction as
defined in Paragraph 2 of this Section III All other costs shall be considered
as Operating except that catastrophe costs shall be assessed overhead as
provided in Section III, Paragraph 3.

 

2. Overhead - Major Construction

To compensate Operator for overhead costs incurred in the construction and
installation of fixed assets, the expansion of fixed assets, and any other
project clearly discernible as is fixed asset required for the development and
operation of the Joint Property, or in the dismantling for abandonment of
platforms and related production facilities, Operator shall either negotiate a
rate prior to the beginning of construction, or shall charge the Joint Account
for Overhead based on the following rates fur any Major Construction project in
excess of $ 325,000

AIf the Operator absorbs the engineering, design and drafting costs related to
the project

(1)5% of total costs if such costs are more than $25,000 but less than $100,000;
plus

(2)3% of total costs in excess of $100,000 but less than $1,000,000; plus

(3)2% of total costs in excess of 31,000.000

B.If the Operator charges engineering, design and drafting costs related to the
project directly to the Joint Account

(1)3% of total costs if such costs are more than $25,000 but less than$100,000,
plus

(2)2 % of total costs in excess of $100,000 but less than $1,000,000; plus

(3)1% of total costs in excess of SI,000,000

 

Total cost shall mean the gross cost of any one project. For the purpose of this
paragraph, the component parts of a single project shall not he treated
separately and the cost of drilling and workover wells and artificial lift
equipment shall be excluded On each project, Operator shall advise
Non-Operator(s) in advance which of the above options shall apply In the event
of any conflict between the provisions of this paragraph and those provisions
order Section 11, Paragraph 2 or Paragraph 6, the provisions or this paragraph
shall govern.

 

3. Overhead - Catastrophe

To compensate Operator fur overhead costs incurred in the event of expenditures
resulting from a single occurrence due to oil spill, blowout, explosion, fire,
storm, hurricane, or other catastrophes as agreed to by the Parties, which are
necessary to restore the Joint Property to the equivalent condition that existed
prior to the event cruising the expenditures, Operator shall either negotiate a
rate prior to charging the Joint Account or shall charge the Joint Account for
overhead based on the following rates:

(1)5% of total costs through $100,000; plus

(2)3 % of total costs in excess oil I 00,000 but less than $1,000,000: plus

(3)2 % of total costs in excess of $1,000,000

 

Expenditures subject to the overheads above will not be reduced by insurance
recoveries, and no other overhead provisions of this Section III shall apply

 

4. Amendment of Rates

The Overhead rates provided for in this Section III may be amended groin time to
time only by mutual agreement between the Parties hereto if, in practice, the
rates are found to be insufficient or excessive

 

IV. PRICING OF JOINT ACCOUNT MATERIAL PURCHASES, TRANSFERS AND DISPOSITIONS

 

Operator is responsible for Joint Account Material and shall make proper and
timely charges arid credits for all Material movements affecting the Joint
Property Operator she provide all Material for use on the Joint Property;
however, at Operator's option, such Material may be supplied by the
Non-Operator. Operator shall make timely disposition of idle and/or surplus
material, such disposal being made either through sale to Operator or
Non-Operator, division in kind, or sale to outsiders Operator may purchase, but
shell he under no obligation to purchase, interest of Non-Operators in surplus
condition A or B Material The disposal of surplus Controllable Material not
purchased by the Operator shall be agreed to by the Parties

 

1. Purchases

Material purchased shall be charged at the price paid by Operator after
deduction of all discounts received. In case of Material found to he defective
or returned to vendor for any other reasons, credit shall he passed to the Joint
Account when adjustment has been received by the Operator.

 

2. Transfers and Dispositions

Material furnished to the Joint Property and Material transferred from the Joint
Property or disposed of by the Operator, unless otherwise agreed to by the
Parties, shall be priced on the following basis exclusive smash discounts.

ANew Material (Condition A)

(1)Tubular Goods Other than Line Pipe

(a)Tubular goods, sized 2-3/8 inches OD and larger, except line pipe, shall be
priced at Eastern mill published carload base prices effective as of date or
movement plus transportation cost using the 80,000 pound carload weight basis to
the railway receiving point nearest the Joint Property for which published rail
rates for tubular goods exist If the 80,000 pound rail rate is not offered, the
70,000 pound or 90,000 pound rail rate may be used Freight charges for tubing
will be calculated from Lorain, Ohio and casing (from Youngstown, Ohio

 



71

 



 

(b)For grades which are special to one mill only, prices shall be computed at
the mill base of that mill plus transportation cost from that mill to the
railway receiving point nearest the Joint Property as provided above in
Paragraph 2 A (I)(a). For transportation cost from points other titan Eastern
mills, the 30,000 pound Oil Field Haulers Association interstate truck rate
shall he used.

(c)Special end finish tubular goods shall be priced at the lowest published
out-of-stock price, f.o.b. Houston, Texas, plus transportation cost, using Oil
Field Haulers Association interstate 30,000 pound truck rate, to the railway
receiving point nearest the Joint Property.

(d)Macaroni tubing (size less than 2-3/8 inch OD) shall be priced at the lowest
published out-of-stock prices f.o.b. the supplier plus transportation costs,
using the Oil Field Haulers Association interstate truck rate per weight of
tubing transferred, to the railway receiving point nearest he Joint Property.

(2)Line Pipe

(a)Line pipe movements (except size 24 inch 01) and larger with walls 3/4 inch
and over) 30,000 pounds or more shall be priced under provisions of tubular
goods pricing in Paragraph A (I)(a) as provided above Freight charges shall be
calculated from Lorain, Ohio.

(b)tune pipe movements (except size 24 inch OD and larger with walls 3/4 inch
and over) less than 30,001) pounds shall be priced at Eastern mill published
carload base prices effective as of date of shipment, plus 20 percent, plus
transportation costs based on freight rates as set forth under provisions of
tubular goods pricing in Paragraph A.(I)(a) as provided above Freight charges
shall be calculated from Lorain, Oluo.

(c)Line pipe 24 inch OD and over and 3/4 inch wall and larger shall be priced
f.o.b. the point of manufacture at current new published prices plus
transportation cost to the railway receiving point nearest the Joint Property.

(d)Line pipe, including fabricated line pipe, drive pipe and conduit not listed
on published price lists shall be priced at piloted prices plus freight to the
railway receiving point nearest the Joint Property or at prices agreed to by the
Parties.

(3)Other Material shall be priced at the current new price, in effect at date of
movement, as listed by a reliable supply store nearest the Joint Property, or
point of manufacture, plus transportation costs, if applicable, to the railway
receiving point nearest the Joint Property.

(4)Unused new Material, except tubular goods, moved from the Joint Property
shall be priced at the current new price. in effect on date of movement. as
listed by a reliable supply store nearest the Joint Property, or point of
manufacture, plus transportation costs, if applicable, to the railway receiving
point nearest the Joint Property Unused new tubulars will be priced as provided
above ill Paragraph 2 A (I) and (2),

BGood Used Material (Condition 13)

Material in sound and serviceable condition and suitable for reuse without
reconditioning.

(1)Material moved to the Joint Property

At seventy-five percent (75%) of current new price, as determined by Paragraph A

(2)Material used on and moved from the feint Property

(a)At seventy-five percent (75%) or current new price, as determined by
Paragraph A. if Material was originally charged to the Joint Account as new
Material or

(b)Al sixty-five percent (65%) of current new price, as determined by Paragraph
A, if Material was originally charged to the Joint Account as used Material

(3)Material not used on and moved from the Joint Property

At seventy-five percent (75 %) current new price as determined by Paragraph A

The cost of reconditioning, if any, shall be absorbed by the transferring
property Percent of current new price as determined by Paragraph A shall be
adjusted by the current Used Equipment Index (UEI) for conditions B and C
materials as recommended by COPAS

COther Used Material

(1)Condition C

Material which is not in sound and serviceable condition and not suitable for
its original Function until after reconditioning shall be priced tit fifty
percent (50%) of current new price as determined by Paragraph A The cost of
reconditioning shall be charged to the receiving property, provided Condition C
value plus cost of reconditioning does not exceed Condition B value.

(2)Condition D

Material, excluding junk, no longer suitable for its original purpose, but
usable for some other purpose shall be priced on it basis commensurate with its
use Operator may dispose of Condition D Material under procedures normally used
by Operator without prior approval of Non-Operators

(a)Casing, tubing, or drill pipe used as line pipe shall be priced as Grade A
and B seamless line pipe of comparable size and weight Used casing, tubing or
drill pipe utilized as line pipe shall be priced at used line pipe prices;

(b)Casing tubing or drill pipe used as higher pressure service lines than
standard line pipe, eg power oil lines, shall be priced under normal pricing
procedures for easing, tubing, or drill pipe Upset tubular goods shall be priced
on a non-upset basis.

3Condition E

Junk shall he priced al prevailing prices Operator may dispose or Condition E
Material under procedures normally utilized by Operator without prior approval
of Non-Operators

(4)Mudine Suspension Tubulars and Mudine Equipment

Mudine suspension tubulars, landing and cutoff, joints, and mudine equipment
will be considered junk upon completion of its use in any and all protects, and
will be disposed of in accordance with Section IV, Paragraph 2 C(3)

DObsolete Material

Material which is serviceable and usable for its original function but condition
and/or value of such Material is not equivalent to that which would justify a
price as provided above may be specially priced as agreed to by the Parties Such
price should result in the Joint Account being charged with the value of the
service rendered by such Material.

72

 

EPricing Conditions

(1)Loading or unloading costs may be charged to the Joint Account at the rate of
twenty-five cents (25 cents) per hundred weight on all tubular goods movements,
in lieu of actual loading or unloading costs sustained at the Stocking point.
The above rate shall be adjusted as of the first day of April each year
following January 1, 1985 by the same percentage increase or decrease used to
adjust overhead rates in Section Ill. Paragraph I A(4) Each year. the rate
calculated shall be rounded to the nearest cent and shall be the rate in effect
until the first day of April next year Such rate shall be published each year by
the Council of Petroleum Accountants Societies.

(2)Material involving erection costs shall be charged at applicable percentage
or the current knocked-down price of new Material

3. Premium Prices

Whenever Material is not readily obtainable at published or listed prices
because or national emergencies, strikes or other unusual causes over which the
Operator has no control, the Operator may charge the Joint Account for the
required Material at the Operator's actual cost incurred in providing such
Material, in making it suitable for use, and in moving it to the Joint Property;
provided notice in writing is furnished to Non-Operators of the proposed charge
prior to billing Non-Operators for such Material. Each Non-Operator shall have
the right, by no electing and notifying Operator within seven days after
receiving notice from Operator, to furnish in kind all or part of his share of
such Material suitable for use and acceptable to Operator.

 

4. Warranty of Material Furnished By Operator

Operator does not warrant the Material famished. In case of defective Material,
credit shall not be passed to the Joint Account until adjustment has been
received by Operator from the manufacturers or their agents.

 

V. INVENTORIES

 

The Operator shall maintain detailed records of Controllable Material

 

1. Periodic Inventories, Notice and Representation

At reasonable intervals, inventories shall be taken by Operator of the Joint
Account Controllable Material. Written notice of intention to take inventory
shall be given by Operator at least thirty (30) days before any inventory is to
begin so that Non-Operators may be represented when any inventory is taken
Failure of Non-Operators to be represented at an inventory shall bind
Non-Operators to accept the inventory taken by Operator.

 

2. Reconciliation and Adjustment of Inventories

 Adjustments to the Joint Account resulting from the reconciliation of a
physical inventory shall be made within six months following the taking of the
inventory Inventory adjustments shall be made by Operator to the Joint Account
for overages and shortages, but, Operator shall be held accountable only for
shortages due to lack of diligence.

 

3. Special Inventories

Special inventories may be taken whenever there is any sale, change or interest,
or change of Operator in the Joint Property It shall be the duty of the party
selling to notify all other Parties as quickly as possible after the transfer of
interest takes place In such cases, both the seller and the purchaser shall be
governed by such inventory In cases involving a change of Operator, all Parties
shall be governed by such inventory.

 

4. Expense of Conducting Inventories

AThe expense of conducting periodic inventories shall not be charged to the
Joint Account unless agreed to by the Parties

BThe expense of conducting special inventories shall be charged to the Parties
requesting such inventories, except inventories required due to change of
Operator shall be charged to the Joint Account

73

 

EXHIBIT "D"

 

Attached to and made a part of that certain Joint Operating Agreement dated
effective October 1, 2013, by and between Tarpon Offshore Ventures, LP,
Operator, and West Texas Resources Inc., HRWC225 Investors LLC and Camron
Resources, LLC, Non-Operators.

 

NON-DISCRIMINATION PROVISIONS

 

During the performance of this Agreement, Operator agrees as follows:

 

A. EQUAL OPPORTUNITY CLAUSE

 

1. Operator will not discriminate against any employee or applicant for
employment because of race, color, religion, sex, or national origin. Operator
will take affirmative action to ensure that applicants are employed, and that
employees are treated during employment, without regard to their race, color,
religion, sex or national origin. Such action shall include but not be limited
to the following: employment, upgrading, demotion, or transfer, recruitment or
recruitment advertising; layoff or termination, rates of pay or other forms of
compensation; and selection for training, including apprenticeship. Operator
agrees to post in conspicuous places, available to employees and applicants for
employment, notices to be provided by the contracting officer setting forth the
provisions of this nondiscrimination clause.

 

2. Operator will, in all solicitations or advertisement for employees placed by
or on behalf of the Operator, state that all qualified applicants will receive
consideration for employment without regard to race, color, religion, sex, or
national origin.

 

3. Operator will sent to each labor union or representative of workers with
which he has a collective bargaining agreement or other contract or
understanding, a notice to be provided by the agency contracting officer,
advising the labor union or workers' representative of the Operator's
commitments under Section 202 of Executive Order No. 11246 of September 24,
1965, and shall post copies of the notice in conspicuous places available to
employees and applicants for employment.

 

4. Operator will comply with all provisions of Executive Order No. 11246 of
September 24, 1965, and of the rules, regulations and relevant orders of the
Secretary of Labor.

 

5. Operator will furnish all information and reports required by Executive Order
No. 11246 of September 24, 1965, and by the rules, regulations, and orders of
the Secretary of Labor, or pursuant thereto, and will permit access to his
books, records, and accounts by the contracting agency and the Secretary of
Labor for purposes of investigation to ascertain compliance with such rules,
regulations, and orders.

 

6. In the event of the Operator's noncompliance with the nondiscrimination
clauses contract or with any of such rules, regulations, or orders, this
contract may be cancelled, terminated, or suspended in whole or in part and the
Operator may be declared ineligible for further Government contracts in
accordance with procedures authorized in Executive Order No. 11246 of September
24, 1965, and such other sanctions may be imposed and remedies invoked as
provided in Executive Order No. 11246 of September 24, 1965, or by rule,
regulation, or order of the Secretary of Labor, or as otherwise provided by law.

 

Page 40 of 45

 

WC 225 JOA CRS 09-27-2013

74

 



7. Operator will include the provisions of Paragraphs (1) through (7) in every
subcontract or purchase order unless exempted by rules, regulations, or orders
of the Secretary of Labor issues pursuant to Section 204 of Executive Order No.
11246 of September 24, 1965, so that such provisions will be binding upon each
subcontractor or vendor. Operator will take such action with respect to any
subcontract or purchase order as the contracting agency may direct as a means of
enforcing such provision including sanctions for noncompliance. Provided,
however, that in the event the Operator becomes involved in, or is threatened
with, litigation with a subcontractor or vendor as a result of such direction by
the contracting agency, the Operator may request the United States to enter into
such litigation to protect the interest of the United States.

 

B. SEGREGATED FACILITIES CERTIFICATION

 

Operator certifies that it does not and will not maintain any Facilities it
provides for its employees in a segregated manner, or permit its employees to
perform their services at any location, under its control, where segregated
Facilities are maintained; and that Operator will obtain a similar certification
in the form approved by the Director, prior to the Award of any non-exempt
subcontract.

 



 

 

 

 

 

 

 

 

Page 41 of 45

75

 

EXHIBIT "E"

 

Attached to and made a part of that certain Joint Operating Agreement dated
effective October 1, 2013, by and between Tarpon Offshore Ventures, LP,
Operator, and West Texas Resources Inc., HRWC225 Investors LLC and Camron
Resources, LLC, Non-Operators.

 

OFFSHORE GAS BALANCING AGREEMENT

 

1. In accordance with the terms of the Joint Operating Agreement to which this
Agreement is attached, each Party has the right, but not the obligation take its
share of Oil and Gas in kind and separately dispose of its proportionate share
of the Oil and Gas produced from any well on the Lease; subject, however, to
Section 27.1.2 of the Joint Operating Agreement. In the event any Party hereto
fails, or is unable to take and market its share of the gas as produced, the
terms of this Agreement shall automatically become effective.

 

2. It is the intent of this Agreement that each Party should receive its
proportionate share of gas produced from each well, in accordance with its
Working Interest in the well, and that balancing of gas taken in kind under
Paragraph 6 or cash settlement as provided in Paragraph 7 will occur for each
well. For purposes of this Agreement, each completion in a well bore shall
constitute a separate well.

 

3. Each Party shall make a good faith effort to take its share of gas as
currently produced. During any period when a party fails to take its full share
of gas produced, the other Parties shall be entitled, but not obligated, to take
any of such available gas production not taken. Each Party failing to take its
full share of the gas as produced shall be considered underproduced by quantity
of gas equal to its proportionate share of the total volume of gas produced from
any well on the lease, less such Party's proportionate share of the gas taken
for its account, vented, lost, or used in Lease operations. Those Parties
wishing to take quantities of gas not taken by an underproducing party, in the
absence of any other agreement between them, may each take a share of such gas
in the direct proportion that its interest in the well bears to the total
interest of all Parties taking the underproducing Party's share of production. A
Party taking gas not taken by an underproducing Party shall be considered to be
by the amount of such gas taken in excess of gas attributable to its Working
Interest. All gas taken by a Party in accordance with the terms of this
Agreement, regardless of whether such Party is underproduced or overproduced,
shall be regarded as gas taken for its own account with title thereto being in
such Party, whether such gas be attributable to such Party's Working Interest
share of production, or whether it is being taken as over production, or whether
it is being taken as makeup gas under Paragraph 6 below.

 

4. All parties hereto shall share in and own the liquid hydrocarbons recovered
from all gas by primary separation equipment prior to processing in a gas plant
in accordance with their respective interests as specified in the Joint
Operating Agreement, whether or not such Parties are actually producing and
taking gas at such time.

 

5. The Operator will maintain appropriate accounting on a monthly and cumulative
basis of the quantities of gas each Party is entitled to receive and the
quantities of gas taken by each of the Parties. For the sole purpose of
implementing the terms of this Agreement and adjusting gas imbalances which may
occur, each Party disposing of gas from any well on the Lease in any month,
shall furnish or cause to be furnished to the Operator as soon as possible, but
no later than the last day of each calendar month, a statement showing the total
volume of gas sold by such party or taken in kind for its own account during the
preceding calendar month (the "report period"). Within sixty (60) days after the
end of each report period, the Operator shall furnish each Party a statement
showing the status of the overproduced and underproduced accounts of all
Parties.

 

Page 42 of 45

 

WC 225 JOA CRS 09-27-2013

76

 



6. Any underproduced Party shall endeavor to bring its taking of gas into
balance. After written notice to the Operator, any Party may begin taking its
full share of gas produced from the Lease. To allow for the recovery and makeup
of gas by an underproduced party and to balance the gas accounts among the
Parties in accordance with their respective interests, the underproduced Party
or Parties shall, upon at least fifteen (15) days written notice prior to the
first day of any calendar month, also be entitled to take up to the lesser of
(1) 200% of the underproduced Party's share, or (2) an additional thirty-three
and one third percent (33 1/3%) of the monthly quantity of that category of gas
attributable to the overproduced Party or Parties. In the event there is more
than one (1) underproduced or overproduced Party, unless otherwise agreed, each
underproduced and overproduced Party's share of gas available for makeup shall
be in the direct proportion of its Working Interest to the total Working
Interest of all underproduced or overproduced Parties taking or furnishing gas
for makeup. The first gas made up shall be assumed to be the first gas
underproduced. Notwithstanding anything contained herein to the contrary, no
underproduced Party shall be allowed to take makeup gas during the months of
November, December, January or February ("The Winter Period") unless such
underproduced Party has taken at least seventy-five percent (75%) of the makeup
gas to which it is entitled during the six (6) consecutive months immediately
prior to the Winter Period.

 

7. If gas production from the Lease is permanently discontinued before the gas
accounts of the Parties are balanced, the overproduced party shall be liable to
the underproduced party for the unrecovered value of underproduction, with the
amount and method of payment thereof and settlement therefore to be as provided
hereinafter. In making settlement with the underproduced Party for such
unrecovered underproduction, the overproduced Party shall, within thirty (30)
days after a final statement is issued by Operator (said final statement to be
issued within ninety (90) days from the date gas production from the Lease is
permanently discontinued), pay the underproduced Party or Parties in cash an
amount equal to the net value the overproduced Party received for all
overproduced gas (i.e. volumes of gas, less a pro rate share of gas used in
lease operations, vented or lost, in excess of such overproduced Party's share
of the cumulative production from the Lease) received by such overproduced
Party. For purposes hereof, the first gas production taken by the overproduced
Party in excess of its own share shall be the first to be returned to or
recouped by the underproduced Party.

 

For gas taken by a Party and not resold, the price basis shall be the same basis
as used to determine royalty payments to the lessor for such gas.

For gas sold in interstate commerce, the price basis shall be the rate
collected, from time to time. If such rate is subject to regulations of the
Federal Energy Regulatory Commission, or other governmental entity, the price
basis applicable to volumes sold during the period of regulation shall be the
rate which is not subject to possible refund, as provided by said Commission
pursuant to final order or settlement applicable to the gas sold from the lease,
plus an additional collected amount which is not ultimately required by said
Commission to be refunded, such additional collected amount to be accounted for
at such time as final determination is made with respect thereto.

 



Page 43 of 45

77

 

 



Notwithstanding the foregoing, should the underproduced party elect to receive
such additional collected amount which is subject to possible refund pending the
issuance of said final order, such underproduced Party shall be entitled to the
payment thereof from the overproduced party or Parties upon the underproduced
Party executing and delivering to the said overproduced party or Parties a
letter in which the underproduced Party agrees to repay to the overproduced
Party or Parties that amount so paid that is required by said final order to be
refunded, plus the interest thereon specified in the pertinent order of said
Commission.

 

8. The operating expenses are to be borne as provided in the Joint Operating
Agreement, regardless of whether all Parties are selling or using gas or whether
the sales and use of each Party are in proportion to their percentage ownership
interest as set forth in the Joint Operating Agreement.

 

9. At all times while gas is produced from the Lease, each Party shall pay or
cause to be paid all royalties, severance or production taxes or other
obligations burdening its interest in gas actually utilized or sold for its
account. Each Party agrees to hold each other Party harmless from any and all
claims for royalty payments asserted by its royalty owners. The term "royalty
owner" shall include owners of royalty, overriding royalties, production
payments and similar interests. In the event any governmental authority lawfully
prescribes that royalty payments be made on any other basis than that described
above in this Paragraph 9, each Party to this Agreement shall make royalty
payments accordingly, commencing on the effective date prescribed by such
governmental authority, but the obligation of each Party to hold each other
Party harmless for royalty claims shall in all cases continue.

 

10. Nothing herein shall be construed to deny any Party the right, from time to
time, to produce and take or deliver to its purchaser the full well stream (not
to exceed maximum efficient rate of flow) for a reasonable period to meet the
deliverability test required by its purchaser.

 

11. In the event an overproduced Party intends to sell, assign, exchange or
otherwise transfer any of its interest in the Lease to which this Agreement
applies, such overproduced Party shall notify in writing the other Working
Interest owners who are Parties hereto within forty-five (45) days prior to
closing the transaction. The notice provided by the overproduced Party shall set
forth the most recent gas imbalance on the property being assigned. Any
underproduced Party may demand in writing within twenty (20) days after receipt
of the overproduced Party's notice: (i) a cash settlement attributed to such
overproduction in the Lease or (ii) natural gas of like grade, quantity and
quality from another mutually agreeable source. Upon receiving such demand, the
overproduced Party shall have sixty (60) days to effect cash settlement or agree
with the underproduced Party upon an alternate source of make-up gas. Any
underproduced Party electing to cash settle with the overproduced Party shall
thereby indemnify and hold the overproduced Party harmless against any causes of
action, claims, losses or other actions which may be claimed by any third party.

 

The Operator shall be notified of any such demand and of any cash settlement or
agreement between the Parties hereto to make up gas in kind pursuant to this
Section and the gas balance accounts of the Parties shall be adjusted
accordingly. Any cash settlement pursuant to this Section shall be on the same
basis as otherwise set forth in Section 7 above dealing with permanent cessation
of production.

The provisions of this Section shall not be applicable in the event an
overproduced Party has disposed of its interest by transfer of its assets, in
whole or in part, to a subsidiary or parent company in which such parent or
subsidiary owns a majority interest in such overproduced Party.

 

 

Page 44 of 45

78

 

12. This Agreement shall remain in force and effect as long as the Joint
Operating Agreement is in effect and thereafter until the gas balance accounts
between the Parties are settled in full and shall accrue to the benefit and be
binding upon the Parties hereto, their successors, representatives, and assigns.

 

 

 

 

 

 

 

Page 45 of 45

 

